Exhibit 10

Execution Version

 

 

 

FIRST AMENDED & RESTATED CREDIT AGREEMENT

dated as of

July 31, 2013

among

WILLIAMS PARTNERS L.P.

NORTHWEST PIPELINE LLC

and

TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC,

as Borrowers

The Lenders Party Hereto

and

CITIBANK, N.A.,

as Administrative Agent

 

 

 

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

RBS SECURITIES INC.

and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

THE ROYAL BANK OF SCOTLAND PLC

and

THE BANK OF NOVA SCOTIA,

as Co-Syndication Agents

5-Year $2,500,000,000 Senior Unsecured Revolving Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Classification of Loans and Borrowings

     22   

Section 1.03 Terms Generally

     22   

Section 1.04 Accounting Terms; GAAP

     22   

ARTICLE II THE CREDITS

     23   

Section 2.01 Commitments

     23   

Section 2.02 Loans and Borrowings

     24   

Section 2.03 Requests for Borrowings

     25   

Section 2.04 [Reserved]

     25   

Section 2.05 [Reserved]

     25   

Section 2.06 Letters of Credit

     26   

Section 2.07 Funding of Borrowings

     31   

Section 2.08 Interest Elections

     31   

Section 2.09 Termination and Reduction of Commitments

     32   

Section 2.10 Repayment of Loans; Evidence of Debt

     34   

Section 2.11 Prepayment of Loans

     34   

Section 2.12 Fees

     34   

Section 2.13 Interest

     36   

Section 2.14 Alternate Rate of Interest

     37   

Section 2.15 Increased Costs

     37   

Section 2.16 Break Funding Payments

     38   

Section 2.17 Taxes

     39   

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     42   

Section 2.19 Mitigation Obligations; Replacement of Lenders

     43   

Section 2.20 Nature of Obligations

     44   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     44   

Section 3.01 Organization; Powers

     44   

Section 3.02 Authorization; Enforceability

     44   

Section 3.03 Governmental Approvals; No Conflicts

     45   

Section 3.04 Financial Condition

     45   

Section 3.05 Litigation

     45   

Section 3.06 Environmental Matters

     45   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 3.07 Disclosure

     46   

Section 3.08 Solvency

     46   

Section 3.09 ERISA

     46   

Section 3.10 Investment Company Status

     46   

Section 3.11 Margin Securities

     46   

ARTICLE IV CONDITIONS

     46   

Section 4.01 Effective Date

     46   

Section 4.02 Each Credit Event

     47   

Section 4.03 Defaulting Lenders

     48   

ARTICLE V AFFIRMATIVE COVENANTS

     49   

Section 5.01 Financial Statements and Other Information

     49   

Section 5.02 Notices of Material Events

     50   

Section 5.03 Existence; Conduct of Business

     50   

Section 5.04 Payment of Obligations

     51   

Section 5.05 Maintenance of Properties; Insurance

     51   

Section 5.06 Books and Records; Inspection Rights

     51   

Section 5.07 Compliance with Laws

     51   

Section 5.08 Use of Proceeds and Letters of Credit

     51   

Section 5.09 Potential Subsidiary Guarantors

     52   

Section 5.10 Maintenance of Ownership of Certain Subsidiaries

     52   

ARTICLE VI NEGATIVE COVENANTS

     52   

Section 6.01 Liens

     52   

Section 6.02 Fundamental Changes

     53   

Section 6.03 Restricted Payments

     53   

Section 6.04 Restrictive Agreements

     53   

Section 6.05 Affiliate Transactions

     54   

Section 6.06 Change in Nature of Businesses

     55   

Section 6.07 Financial Condition Covenants

     55   

ARTICLE VII EVENTS OF DEFAULT

     55   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     58   

Section 8.01 Appointment and Authority

     58   

Section 8.02 Administrative Agent Individually

     58   

Section 8.03 Duties of Administrative Agent; Exculpatory Provisions

     59   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 8.04 Reliance by Administrative Agent

     60   

Section 8.05 Delegation of Duties

     60   

Section 8.06 Resignation of Administrative Agent

     61   

Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties

     62   

Section 8.08 No Other Duties, etc

     62   

Section 8.09 Trust Indenture Act

     62   

Section 8.10 Resignation of an Issuing Bank

     63   

ARTICLE IX MISCELLANEOUS

     63   

Section 9.01 Notices

     63   

Section 9.02 Posting of Approved Electronic Communications

     64   

Section 9.03 Waivers; Amendments

     65   

Section 9.04 Expenses; Indemnity; Damage Waiver

     66   

Section 9.05 Successors and Assigns

     67   

Section 9.06 Survival

     70   

Section 9.07 Counterparts; Integration; Effectiveness

     70   

Section 9.08 Severability

     70   

Section 9.09 Right of Setoff

     70   

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process

     71   

Section 9.11 WAIVER OF JURY TRIAL

     71   

Section 9.12 Headings

     72   

Section 9.13 Confidentiality

     72   

Section 9.14 Treatment of Information

     72   

Section 9.15 Interest Rate Limitation

     74   

Section 9.16 No Waiver; Remedies

     74   

Section 9.17 Liability of General Partner

     74   

Section 9.18 USA Patriot Act Notice

     74   

Section 9.19 No Advisory or Fiduciary Responsibility

     75   

Section 9.20 GP Buy-in

     75   

Section 9.21 Amendment and Restatement

     76   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:       Schedule 2.01    –      Commitments Schedule 2.06    –     
Existing Letters of Credit Schedule 6.05    –      Restrictive Agreements
EXHIBITS:       Exhibit A    –      Form of Assignment and Acceptance Exhibit B
   –      Form of Borrowing Request Exhibit C    –      Form of Interest
Election Request Exhibit D    –      Form of Compliance Certificate Exhibit E   
–      Form of Note Exhibit F    –      Form of U.S. Tax Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

FIRST AMENDED & RESTATED CREDIT AGREEMENT

This First Amended & Restated Credit Agreement dated as of July 31, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), is among WILLIAMS PARTNERS L.P., a Delaware limited partnership
(“WPZ”), NORTHWEST PIPELINE LLC, a Delaware limited liability company (“NWP”),
TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC, a Delaware limited liability
company (“TGPL”), the LENDERS party hereto, and CITIBANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition Adjustment Period” means a period elected by WPZ, such election to
be exercised by WPZ by delivering notice thereof to the Administrative Agent,
beginning with the funding date of the purchase price for any Specified
Acquisition and ending on the earlier of (a) the last day of the second fiscal
quarter next succeeding the fiscal quarter in which the Specified Acquisition
was consummated; or (b) WPZ’s election to terminate such Acquisition Adjustment
Period, such election to be exercised by WPZ delivering notice thereof to the
Administrative Agent.

“Activities” has the meaning specified in Section 8.02(b).

“Added L/C Effective Date” has the meaning set forth in Section 2.06(l).

“Added L/C Representations” means representations and warranties made in letter
of credit applications with respect to Added Letters of Credit that are in
addition to or inconsistent with the representations contained in Article III.

“Added Letter of Credit” has the meaning set forth in Section 2.06(l).

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Group” has the meaning specified in Section 8.02(b).

“Aggregate Commitments” means the aggregate amount of all of the Lenders’
Commitments for all of the Borrowers. The initial Aggregate Commitments as of
the Effective Date are $2,500,000,000.

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the LIBO Rate for a one month
Interest Period that begins on such day (and if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment. If the Aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Aggregate Commitments most recently in effect, giving
effect to any assignments.

“Applicable Rate” means for any day (a) with respect to the Loans made to each
Borrower, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” for Loans comprising Eurodollar Borrowings or “ABR Spread”
for Loans comprising ABR Borrowings, as the case may be, based upon the ratings
by Moody’s and S&P, respectively, applicable on such date to the Index Debt for
such Borrower, or (b) with respect to the commitment fees payable hereunder, the
rate per annum set forth below under the caption “Commitment Rate” based upon
the ratings by Moody’s and S&P, respectively, applicable on such date to the
Index Debt for WPZ.

 

Index Debt Ratings:

(S&P/Moody’s)

   Eurodollar
Spread     ABR Spread     Commitment Rate  

Category 1 ³ BBB+ / Baa1

     1.125 %      0.125 %      0.150 % 

Category 2 BBB / Baa2

     1.375 %      0.375 %      0.175 % 

Category 3 BBB- / Baa3

     1.500 %      0.500 %      0.225 % 

Category 4 BB+ / Ba1

     1.625 %      0.625 %      0.275 % 

Category 5 £ BB / Ba2

     1.750 %      0.750 %      0.300 % 

For purposes of the foregoing, with respect to each Borrower (i) if only one of
Moody’s and S&P shall have in effect a rating for the Index Debt, then the other
rating agency shall be deemed to have established a rating in the same Category
as such agency; (ii) if each of Moody’s and S&P shall have in effect a rating
for the Index Debt, and such ratings shall fall within different Categories, the
Applicable Rate shall be based on (A) if the difference is one Category, the
higher of the two ratings, and (B) if the difference is more than one Category,
the rating one Category below the higher of the two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If neither Moody’s nor S&P shall have in effect a
rating for the Index Debt, then the ratings for the Index Debt shall be deemed
to fall within Category 5. If the rating system of Moody’s or S&P shall change,
or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrowers and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the

 

2



--------------------------------------------------------------------------------

unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Approved Electronic Communications” means each Communication that any Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.

“Approved Electronic Platform” has the meaning specified in Section 9.02.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitments.

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Borrower” means any of (a) WPZ, (b) until the date on which NWP delivers to the
Agent a certificate requesting that it be removed as a Borrower, NWP and
(c) until the date on which TGPL delivers to the Agent a certificate requesting
that it be removed as a Borrower, TGPL and “Borrowers” means, collectively, all
of the Borrowers at such time.

“Borrower Sublimit” has the meaning set forth in Section 2.01(a).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03, and being in the form of attached Exhibit B.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of real or personal property, or a
combination thereof, which obligations are required under GAAP to be classified
and accounted for as capital leases on a balance sheet of such Person, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that (a) any lease that was treated as an
operating lease under GAAP at the time it was entered into that later becomes a
capital lease as a result of a change in GAAP during the life of such lease,
including any renewals, and (b) any lease entered into after the date of this
Agreement that would have been considered an operating lease under the
provisions of GAAP in effect as of December 31, 2012, in each case, shall be
treated as an operating lease for all purposes under this Agreement.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

“Change in Control” means the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the General Partner to any “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), other than Williams or one of its other Subsidiaries;

(b) the adoption of a plan relating to the liquidation or dissolution of WPZ or
the General Partner;

(c) any Person other than Williams or any of its Subsidiaries becomes the
Beneficial Owner, directly or indirectly, of 50% or more of the Voting Stock of
the General Partner; or

(d) the first day on which a majority of the members of the Board of Directors
of the General Partner are not Continuing Directors.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of, and compliance by the relevant
Lender or Issuing Bank with, any request, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means July 31, 2013.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans and to acquire participations in Letters of Credit, expressed as an
amount representing the maximum aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) increased from time to time pursuant to
Section 2.01 or assignments by or to such Lender pursuant to Section 9.05. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Borrower or their respective Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.

“Consolidated EBITDA” means, for any period (without duplication), consolidated
net income of WPZ and its consolidated Subsidiaries for such period, plus
(a) each of the following to the extent deducted in determining such
consolidated net income (i) all Consolidated Interest Expense, (ii) all income
Taxes and franchise Taxes of WPZ and its consolidated Subsidiaries for such
period, (iii) all depreciation, depletion and amortization (including
amortization of goodwill and debt issuance costs) of WPZ and its consolidated
Subsidiaries for such period, (iv) any other non-cash charges or losses of WPZ
and its consolidated Subsidiaries for such period, including asset impairments,
write-downs or write-offs and (v) the amount of charges, fees or expenses
associated with any debt, including in connection with the repurchase or
repayment thereof, including any premium and acceleration of fees or discounts
and other expenses, plus (b) the amount of cash dividends actually received
during such period by WPZ on a consolidated basis from unconsolidated
Subsidiaries of WPZ or other Persons (provided that any such cash dividends
actually received within thirty days after the last day of any fiscal quarter
attributable to operations during such prior fiscal quarter shall be deemed to
have been received during such prior fiscal quarter and not in the fiscal
quarter actually received) minus (c) each of the following (i) all non-cash
items of income or gain of WPZ and its consolidated Subsidiaries which were
included in determining such consolidated net income for such period, (ii) any
cash payments made during such period in respect of items described in clause
(a)(iv) above subsequent to the fiscal quarter in which the relevant non-cash
charges or losses were reflected as a charge in determining consolidated net
income hereunder and (iii)

 

5



--------------------------------------------------------------------------------

equity earnings from unconsolidated Subsidiaries of WPZ. Consolidated EBITDA
shall be subject to the adjustments set forth in the following clauses (A) and
(B) for all purposes under this Agreement:

(A) If, since the beginning of the four fiscal quarter period ending on the date
for which Consolidated EBITDA is determined, WPZ, any Subsidiary of WPZ or any
entity with respect to which WPZ holds an equity method investment shall have
made any acquisition of assets, shall have consolidated or merged with or into
any Person (other than a Subsidiary of WPZ), or shall have made an acquisition
of any Person, Consolidated EBITDA may, at WPZ’s option, be calculated giving
pro forma effect thereto as if the acquisition, consolidation or merger had
occurred on the first day of such period. Such pro forma effect shall be
determined in good faith by a Financial Officer of WPZ.

(B) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments applicable to such period.

“Consolidated Indebtedness” means, with respect to any Person, the Indebtedness
of such Person and its consolidated Subsidiaries determined on a consolidated
basis as of such date.

“Consolidated Interest Expense” means, for any period, all interest paid or
accrued during such period by WPZ and its consolidated Subsidiaries on, and all
fees and related charges in respect of, Consolidated Indebtedness which was
deducted in determining consolidated net income during such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of WPZ and its Subsidiaries after deducting
therefrom: (a) all current liabilities (excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt); and
(b) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trade names, trademarks, patents and other like intangible assets,
all as set forth, or on a pro forma basis would be set forth, on the
consolidated balance sheet of WPZ and its Subsidiaries for the most recently
completed fiscal quarter, prepared in accordance with GAAP.

“Consolidated Net Worth” means as to any Person, at any date of determination,
the sum of (a) preferred stock (if any), (b) an amount equal to the face amount
of outstanding Hybrid Securities not in excess of 15% of Consolidated Total
Capitalization, (c) par value of common stock, (d) capital in excess of par
value of common stock, (e) partners’ capital or equity, and (f) retained
earnings, less treasury stock (if any), of such Person, all as determined on a
consolidated basis.

“Consolidated Total Capitalization” means as to any Person, the sum of
(a) Consolidated Indebtedness and (b) such Person’s Consolidated Net Worth.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the General Partner who:

(a) was a member of such Board of Directors on the date of this Agreement; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

 

6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent (or, in the case of a Lender that is itself the Administrative Agent, any
Issuing Bank with a Letter of Credit Commitment in excess of $100,000,000) has
notified WPZ that (a) such Lender has failed for three or more Business Days to
comply with its obligations under this Agreement to make a Loan, make a payment
to an Issuing Bank in respect of an LC Disbursement except for such failure
being contested in good faith by appropriate proceedings (each a “funding
obligation”), (b) such Lender has notified the Administrative Agent, or has
stated publicly, that it will not comply with any such funding obligation
hereunder or generally under other agreements in which it extends credit,
(c) such Lender has, for three or more Business Days, failed to confirm in
writing to the Administrative Agent (or, in the case of the Administrative
Agent, the Issuing Bank or Borrower making such request), in response to a
written request of the Administrative Agent, any Issuing Bank with a Letter of
Credit Commitment in excess of $100,000,000 or a Borrower, that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender
(provided that neither the reallocation of funding obligations provided for in
Section 2.06(k) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender); provided, that (i) if a Lender would be a “Defaulting
Lender” solely by reason of events relating to the Parent Company of such Lender
or solely because a Governmental Authority has been appointed as receiver,
conservator, trustee or custodian for such Lender, in each case as described in
clause (d) above, the Administrative Agent (or applicable Issuing Bank) may, in
its discretion, determine that such Lender is not a “Defaulting Lender” if and
for so long as the Administrative Agent (or applicable Issuing Bank) is
satisfied that such Lender will continue to perform its funding obligations
hereunder, (ii) the Administrative Agent (or applicable Issuing Bank) may, by
notice to the Borrowers and the Lenders, declare that a Defaulting Lender is no
longer a “Defaulting Lender” if the Administrative Agent (or applicable Issuing
Bank) determines, in its discretion, that the circumstances that resulted in
such Lender becoming a “Defaulting Lender” no longer apply and (iii) a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of Voting Stock or any other Equity Interest in such Lender or a
Parent Company thereof or the exercise of any voting rights in connection
therewith by a Governmental Authority or an instrumentality thereof. Any
determination that a Lender is a Defaulting Lender under clauses (a) through
(d) above will be made by the Administrative Agent in its sole discretion acting
in good faith, provided that the determination that the Administrative Agent is
a Defaulting Lender under clauses (a) through (d) above may be made by any
Issuing Bank with a Letter of Credit Commitment in excess of $100,000,000 at the
time of such determination in its sole discretion acting in good faith. The
Administrative Agent (or applicable Issuing Bank) will promptly send to all
parties hereto a copy of any notice to WPZ provided for in this definition. For
avoidance of doubt (A) an assignee of a Defaulting Lender shall not be deemed to
be a Defaulting Lender solely by virtue of the fact that it is an assignee of a
Defaulting Lender and (B) when a Defaulting Lender ceases to be a Defaulting
Lender (due to assignment to a new Lender, commitment reduction pursuant to
Section 2.09(d), clause (ii) of the proviso of this definition of Defaulting
Lender, or otherwise), all Cash Collateral in connection with such Defaulting
Lender with respect to Letters of Credit

 

7



--------------------------------------------------------------------------------

under Section 2.06(j)(ii) shall be promptly released to the applicable Borrower
and all commitment reallocations under Section 2.06(k) shall be promptly
adjusted.

“Discovery” means Discovery Producer Services LLC, a Delaware limited liability
company, and its successors and assigns.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on or prior to July 31, 2013, specified in the
notice referred to in the last sentence of Section 4.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Banks, and (iii) unless an
Event of Default has occurred and is continuing, WPZ (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include WPZ or any of WPZ’s Affiliates.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate”, as to any applicable Person, means any trade or business
(whether or not incorporated) that, together with WPZ, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA (other than a “reportable event” not subject to the provision for 30-day
notice to the PBGC or a “reportable event” as such term is described in
Section 4043(c)(3) of ERISA) or the regulations issued thereunder with respect
to a Plan (other than an event for which the 30-day notice period is waived)
which could reasonably be expected to result in a termination of, or the
appointment of a trustee to administer, a Plan; (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by WPZ or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by WPZ or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by WPZ or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan during a plan year in which it was a
“substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA;
or (g) the receipt by WPZ or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from WPZ or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be,

 

8



--------------------------------------------------------------------------------

insolvent or in reorganization, within the meaning of Title IV of ERISA, other
than (in the case of clauses (a) through (f) of this definition) where the
matters described in such clauses, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System of the United States of
America, as in effect from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Rate.

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System of the
United States of America for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deduct from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office, or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrowers under Section 2.19(b)), any
withholding Tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Lender’s failure to comply with
Section 2.17(f), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding Tax pursuant to Section 2.17(a) and (c) any U.S. Federal withholding
Taxes imposed by FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of June 3, 2011
among WPZ, NWP, TGPL, the lenders party thereto and Citibank, N.A., as
administrative agent, as amended prior to the Effective Date.

“Existing Letters of Credit” means all letters of credit listed on Schedule
2.06.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of

 

9



--------------------------------------------------------------------------------

New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by it.

“Fee Letters” means (a) the letter agreement dated as of July 16, 2013 between
WPZ and Citigroup Global Markets Inc., (b) the letter agreement dated as of
July 16, 2013 between WPZ and Barclays Bank PLC, (c) the letter agreement dated
as of July 16, 2013 between WPZ and The Bank of Nova Scotia, (d) the letter
agreement dated as of July 16, 2013 between WPZ and RBS Securities Inc. and
(e) the letter agreement dated as of July 16, 2013 between WPZ and J.P. Morgan
Securities LLC.

“Financial Officer” means (a) with respect to WPZ, the chief financial officer,
principal accounting officer, treasurer or controller of the General Partner and
(b) with respect to any other Person, the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of such Person
or the governing body of such Person.

“Financing Transaction” means, with respect to any Person (a) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (b) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks for non-speculative purposes), with the
amount of the obligations of such Person thereunder being the net obligations of
such Person thereunder.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means Williams Partners GP LLC, a Delaware limited liability
company (including any permitted successors and assigns under the Partnership
Agreement).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” means each of (a) the Subsidiaries of WPZ that execute a Guaranty
in accordance with Section 5.09 hereof and (b) the respective successors of such
Subsidiaries, in each case until such time as any such Subsidiary shall be
released and relieved of its obligations pursuant to Section 5.09 hereof.

“Guaranty” means a guaranty executed by any Guarantor in favor of the
Administrative Agent and the Lenders in form and substance reasonably agreed to
between WPZ and the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or

 

10



--------------------------------------------------------------------------------

asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature, in each case
regulated pursuant to any Environmental Law.

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by any
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (a) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by WPZ or
any of its Subsidiaries, (b) that have been formed for the purpose of issuing
hybrid securities or deferrable interest subordinated debt, and
(c) substantially all the assets of which consist of (i) subordinated debt of
WPZ or a Subsidiary of WPZ, and (ii) payments made from time to time on the
subordinated debt.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments (other
than surety, performance and guaranty bonds), (c) all obligations of such Person
for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $100,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) all Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, and (g) all obligations of
such Person under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (f) of this definition; provided that
Indebtedness shall not include (1) Non-Recourse Debt, (2) Performance
Guaranties, (3) monetary obligations or guaranties of monetary obligations of
Persons as lessee under leases (other than, to the extent provided hereinabove,
Attributable Obligations) that are, in accordance with GAAP, recorded as
operating leases, (4) any obligations of such Person under volumetric production
payment arrangements, (5) International Debt and (6) guarantees by such Person
of obligations of others which are not obligations described in clauses
(a) through (f) of this definition, and provided further that where any such
indebtedness or obligation of such Person is made jointly, or jointly and
severally, with any third party or parties other than any Subsidiary of such
Person, the amount thereof for the purpose of this definition only shall be the
pro rata portion thereof payable by such Person, so long as such third party or
parties have not defaulted on its or their joint and several portions thereof
and can reasonably be expected to perform its or their obligations thereunder.
For the avoidance of doubt, “Indebtedness” of a Person in respect of letters of
credit shall include, without duplication, only the principal amount of the
unreimbursed obligations of such Person in respect of such letters of credit
that have been drawn upon by the beneficiaries to the extent of the amount
drawn, and shall include no other obligations in respect of such letters of
credit.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of the
applicable Borrower.

“Information Memorandum” means the Confidential Information Memorandum dated
July 2013 relating to WPZ and the Transactions.

 

11



--------------------------------------------------------------------------------

“International Debt” means the Indebtedness of any International Subsidiary.

“International Subsidiary” means any subsidiary of the Borrower that is not
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08, and being in the form of attached
Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day that occurs an integral multiple of three (3) months after the first day of
such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available to all of the Lenders, 12 months thereafter, as a Borrower may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P.

“Issuing Bank” means the Persons listed on Schedule 2.01 with a Letter of Credit
Commitment or any other Lender that has issued or agreed to issue Letters of
Credit at the request of a Borrower after consultation with the Administrative
Agent, in its capacity as the issuer of such Letter of Credit, and “Issuing
Banks” means, collectively, all of such Issuing Banks.

“Joint Lead Arrangers” means Citigroup Global Markets Inc., Barclays Bank PLC,
J.P. Morgan Securities LLC, RBS Securities Inc., and The Bank of Nova Scotia, as
joint lead arrangers and joint book runners.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed

 

12



--------------------------------------------------------------------------------

for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.

“Lender Party” means any Lender or any Issuing Bank.

“Lender Party Appointment Period” has the meaning assigned in Section 8.06.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.01(c), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Added Letters of Credit.

“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of the LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and LC Disbursements
with respect to Letters of Credit issued by such Issuing Bank, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased or reduced pursuant to Section 2.01(c)(iii) or (c) terminated
pursuant to Section 8.10. The initial amount of each Issuing Bank’s Letter of
Credit Commitment is set forth on Schedule 2.01.

“Letter of Credit Documents” means with respect to any Letter of Credit, each
letter of credit application and any other document, agreement and instrument
entered into by an Issuing Bank and a Borrower (or by the Borrower on behalf of
any Subsidiary of such Borrower, as a co-applicant) or in favor of such Issuing
Bank and relating to any such Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, (a) the rate per annum appearing at Reuters Reference LIBOR01 page (or
on any successor or substitute therefor provided by Reuters, providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; (b) if for any reason the rate
specified in clause (a) of this definition does not so appear on Reuters
Reference LIBOR01 (or any successor thereto or substitute therefor provided by
Reuters), the rate per annum appearing on Bloomberg Financial Markets Service
(or any successor or substitute page) as the London interbank offered rate for
deposits in dollars at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period for a maturity comparable to
such Interest Period; and (c) if the rate specified in clause (a) of this
definition does not so appear on Reuters Reference LIBOR01 (or any successor or
substitute page provided by Reuters) and if no rate specified in clause (b) of
this definition so appears on Bloomberg Financial Markets Service (or any
successor or substitute page), the average of the interest rates per annum at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the respective principal London offices of the
Reference Banks in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

 

13



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Fee Letters, the Guaranties and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, or properties of WPZ and its Subsidiaries, taken as a
whole, or (b) the ability of WPZ and the Guarantors, if any, or any other
Borrower, to perform their obligations, taken as a whole, under this Agreement
and the Notes, or (c) the validity or enforceability of this Agreement or the
Notes.

“Material Indebtedness” means, with respect to any Borrower, Indebtedness (other
than the Loans), of any one or more of such Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000.

“Material Project” means the construction or expansion of any capital project of
WPZ or any of its Subsidiaries or any entity with respect to which it holds an
equity method investment, the aggregate capital cost of which exceeds
$25,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:

(A) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA of WPZ and its Subsidiaries attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts or
tariff-based customers relating to such Material Project, the creditworthiness
of the other parties to such contracts or such tariff-based customers, and
projected revenues from such contracts, tariffs, capital costs and expenses,
scheduled Commercial Operation Date, oil and gas reserve and production
estimates, commodity price assumptions and other factors reasonably deemed
appropriate by Administrative Agent), which may, at WPZ’s option, be added to
actual Consolidated EBITDA for WPZ and its Subsidiaries for the fiscal quarter
in which construction of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of WPZ and its Subsidiaries
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause
(A) above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at WPZ’s option, be added to actual
Consolidated EBITDA for WPZ and its Subsidiaries for such fiscal quarters.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 5.01(c) to the extent Material Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 6.07(b), WPZ shall have delivered to the Administrative Agent a
written request for Material Project EBITDA Adjustments setting forth (i) the
scheduled Commercial Operation Date for such Material Project, (ii) pro forma
projections of Consolidated EBITDA attributable to such Material Project,
(iii) information, as applicable, regarding (A) customer contracts relating to
such Material Project (or negotiated settlements in connection with such
Material Project), (B) the creditworthiness of the other parties to such
contracts or settlements, as the case may be, (C) projected revenues from such
contracts or settlements, as the case may be, (D) projected capital costs and
expenses, and (E) commodity price assumptions, and (iv) such other information
previously requested by the Administrative Agent which it reasonably deemed
necessary to approve such Material Project EBITDA Adjustments, and

(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of WPZ
and its Subsidiaries for such period (which total actual Consolidated EBITDA
shall be determined without including any Material Project EBITDA Adjustments).

Any Material Project EBITDA Adjustment with respect to any Material Project of
an entity with respect to which WPZ holds an equity method investment shall be
determined as set forth above, based upon the projected (prior to the Commercial
Operation Date) and actual (on and after the Commercial Operation Date) cash
dividends projected to be received or actually received by WPZ on a consolidated
basis from such entity.

“Material Subsidiary” means, with respect to any Borrower, each Subsidiary of
such Borrower that, as of the last day of the fiscal year of such Borrower most
recently ended prior to the relevant determination of Material Subsidiaries, has
a net worth determined in accordance with GAAP that is greater than 10% of the
Consolidated Net Worth of such Borrower as of such day; provided that the
Non-Recourse Subsidiaries shall not be deemed to be Material Subsidiaries for
any purpose of this Agreement.

“Maturity Date” means the fifth anniversary of the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is maintained by (or to which there is an obligation to
contribute of) any Borrower or an ERISA Affiliate of any Borrower.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

15



--------------------------------------------------------------------------------

“Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for, a
project, which Indebtedness does not provide for recourse against WPZ or any
Subsidiary of WPZ (other than a Non-Recourse Subsidiary and such recourse as
exists under a Performance Guaranty) or any property or asset of WPZ or any
Subsidiary of WPZ (other than the Equity Interests in, or the property or assets
of, a Non-Recourse Subsidiary). Non-Recourse Debt may become or cease to become
Non-Recourse Debt on the basis of whether it satisfies this definition at the
time considered.

“Non-Recourse Subsidiary” means (a) any subsidiary of WPZ (other than a Borrower
or a Subsidiary of WPZ that is an owner, directly or indirectly, of any Equity
Interest in any Borrower) whose principal purpose is to incur Non-Recourse Debt
and/or construct, lease, own or operate the assets financed thereby, or to
become a direct or indirect partner, member or other equity participant or owner
in a Person created for such purpose, and substantially all the assets of which
subsidiary and such Person are limited to (i) those assets being financed (or to
be financed), or the operation of which is being financed (or to be financed),
in whole or in part by Non-Recourse Debt, or (ii) Equity Interests in, or
Indebtedness or other obligations of, one or more other such Subsidiaries or
Persons, or (iii) Indebtedness or other obligations of WPZ or its Subsidiaries
or other Persons and (b) any Subsidiary of a Non-Recourse Subsidiary. A
Non-Recourse Subsidiary may become or cease to become a Non-Recourse Subsidiary
on the basis of whether it satisfies this definition at the time considered.

“Notes” means any promissory notes issued by Borrower pursuant to
Section 2.10(e).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loans or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 2.19).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning set forth in Section 9.05(d).

“Participant Register” has the meaning set forth in Section 9.05(d).

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of WPZ dated as of August 23, 2005 among the General Partner and
Williams Energy Services, LLC, Williams Energy, L.L.C., Williams Discovery
Pipeline LLC and Williams Partners Holdings LLC, as modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

16



--------------------------------------------------------------------------------

“pdf” means Portable Document Format or any other electronic format for the
transmission of images.

“Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt or International Debt that (a) if secured, is secured only by
assets of, or Equity Interests in, a Non-Recourse Subsidiary or an International
Subsidiary, and (b) guarantees to the provider of such Non-Recourse Debt or
International Debt or any other Person the (i) performance of the improvement,
installation, design, engineering, construction, acquisition, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or any portion of the project that is financed by such
Non-Recourse Debt or International Debt, (ii) completion of the minimum agreed
equity contributions to the relevant Non-Recourse Subsidiary or International
Subsidiary, or (iii) performance by a Non-Recourse Subsidiary or an
International Subsidiary of obligations to Persons other than the provider of
such Non-Recourse Debt or International Debt.

“Permitted Liens” means:

(a) any Lien existing on any property at the time of the acquisition thereof and
not created in contemplation of such acquisition by WPZ or any of its
Subsidiaries, whether or not assumed by WPZ or any of its Subsidiaries;

(b) any Lien existing on any property of a Subsidiary of WPZ at the time it
becomes a Subsidiary of WPZ and not created in contemplation thereof and any
Lien existing on any property of any Person at the time such Person is merged or
liquidated into or consolidated with WPZ or any of its Subsidiaries and not
created in contemplation thereof;

(c) purchase money and analogous Liens incurred in connection with the
acquisition, development, construction, improvement, repair or replacement of
property (including such Liens securing Indebtedness incurred within 12 months
of the date on which such property was acquired, developed, constructed,
improved, repaired or replaced); provided that all such Liens attach only to the
property acquired, developed, constructed, improved, repaired or replaced and
the principal amount of the Indebtedness secured by such Lien shall not exceed
the gross cost of the property;

(d) [reserved];

(e) Liens on accounts receivable and related asset proceeds thereof arising in
connection with a receivables financing and any Lien held by the purchaser of
receivables derived from property or assets sold by WPZ or any of its
Subsidiaries and securing such receivables resulting from the exercise of any
rights arising out of defaults on such receivables;

(f) leases constituting Liens now or hereafter existing and any renewals or
extensions thereof;

(g) any Lien securing industrial development, pollution control or similar
revenue bonds;

(h) Liens existing on the Closing Date;

(i) Liens in favor of a Borrower or any of its Subsidiaries;

(j) Liens securing Indebtedness incurred to refund, extend, refinance or
otherwise replace Indebtedness (“Refinanced Indebtedness”) secured by a Lien
permitted to be incurred under this Agreement; provided, that (i) the principal
amount of such Refinanced Indebtedness does not exceed the

 

17



--------------------------------------------------------------------------------

principal amount of Indebtedness refinanced (plus the amount of penalties,
premiums, fees, accrued interest and reasonable expenses and other obligations
incurred therewith) at the time of such refunding, extension, refinancing or
replacement and (ii) the Liens securing the Refinancing Indebtedness are limited
to either (A) substantially the same collateral that secured, at the time of
such refunding, extension, refinancing or replacement, the Indebtedness so
refunded, extended, refinanced or replaced or (B) other collateral of reasonably
equivalent value of the collateral described in clause (A) above;

(k) Liens on and pledges of the Equity Interests of any joint venture owned by
WPZ or any of its Subsidiaries to the extent securing Indebtedness of such joint
venture that is non-recourse to WPZ or any of its Subsidiaries;

(1) any Lien created or assumed by WPZ or any of its Subsidiaries on oil, gas,
coal or other mineral or timber property, owned or leased by WPZ or any of its
Subsidiaries in the ordinary course of the business;

(m) Liens on the products and proceeds (including insurance, condemnation and
eminent domain proceeds) of and accessions to, and contract or other rights
(including rights under insurance policies and product warranties) derivative of
or relating to, property permitted to be subject to Liens but subject to the
same restrictions and limitations set forth in this Agreement as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only obligations that such property is permitted to
secure);

(n) any Liens securing Indebtedness neither assumed nor guaranteed by WPZ or a
Subsidiary of WPZ nor on which it customarily pays interest, existing upon real
estate or rights in or relating to real estate (including rights-of-way and
easements) acquired by WPZ or such Subsidiary, which Liens do not materially
impair the use of such property for the purposes for which it is held by WPZ or
such Subsidiary;

(o) any Lien existing or hereafter created on any office equipment, data
processing equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);

(p) undetermined Liens incidental to construction or maintenance;

(q) any Lien created by WPZ or a Subsidiary of WPZ on any contract (or any
rights thereunder or proceeds therefrom) providing for advances by WPZ or such
Subsidiary to finance gas exploration and development or to finance acquisition
or construction of gathering systems, which Lien is created to secure
Indebtedness incurred to finance such advance;

(r) any Liens on cash, short term investments and letters of credit securing
obligations of WPZ or any of its Subsidiaries under currency hedges and interest
rate hedges;

(s) Liens granted pursuant to any Loan Document, including in connection with
any Cash Collateralization;

(t) Liens for taxes, customs duties or other governmental charges or assessments
that are not at the time determined (or, if determined, are not at the time
delinquent), or that are delinquent but the validity of which is being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP, if required by such principles, have been provided on the
books of the relevant entity;

 

18



--------------------------------------------------------------------------------

(u) Liens pursuant to master netting agreements and other agreements entered
into in the ordinary course of business in connection with hedging obligations,
so long as such Liens encumber only amounts owed under the hedges covered by
such agreements;

(v) Liens on cash deposits in the nature of a right of setoff, banker’s lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts;

(w) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the assets
(and the income and proceeds therefrom) of such Non-Recourse Subsidiary that are
not owned by WPZ or any of its Subsidiaries on the Closing Date and that are
acquired, developed, operated and/or constructed with the proceeds of (i) such
Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt;

(x) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the assets
(and the income and proceeds therefrom) of such Non-Recourse Subsidiary that are
owned by WPZ or any of its Subsidiaries on the Closing Date (“Existing Assets”)
and that are developed, operated and/or constructed with the proceeds of
(i) such Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt, provided that the aggregate fair
market value (determined as of the Closing Date) of Existing Assets on which
Liens may be granted pursuant to this clause (x) shall not exceed $250,000,000;

(y) Liens securing International Debt so long as such Liens do not encumber any
assets of the Borrower or any of its Subsidiaries;

(z) Liens on deposits or other security given to secure bids, tenders, trade
contracts, leases, government contracts, or to secure or in lieu of surety and
appeal bonds, performance and return of money bonds, in each case to secure
obligations arising in the ordinary course of business of the Borrower and its
Subsidiaries; and

(aa) Liens on deposits or other security given to secure public or statutory
obligations and deposits as security for the payment of taxes, other
governmental assessments or other similar governmental charges, in each case to
secure obligations of a Borrower or any of its Subsidiaries arising in the
ordinary course of business.

Each of the foregoing paragraphs (a) through (aa) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens on the products and proceeds
(including insurance, condemnation and eminent domain proceeds) of and
accessions to, and contract or other rights (including rights under insurance
policies and product warranties) derivative of or relating to, the property
permitted to be encumbered under such paragraph, but subject to the same
restrictions and limitations herein set forth as to Liens on such property
(including the requirement that such Liens on products, proceeds, accessions and
rights secure only the specified obligations, and in the amount, that such
property is permitted to secure).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
as defined in Section 3(2) of ERISA currently maintained by, or in the event
such plan has terminated, to which contributions have been made or an obligation
to make such contributions has accrued during any of the five plan years
preceding the date of the termination of such plan by, any applicable Borrower
or any

 

19



--------------------------------------------------------------------------------

ERISA Affiliate of such Borrower subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, and in respect of which WPZ
or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York, New York. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.

“Reference Banks” means Citibank, N.A., Barclays Bank PLC and The Bank of Nova
Scotia.

“Register” has the meaning set forth in Section 9.05(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time, as such definition may be
modified from time to time in accordance with Section 9.03 hereof.

“Responsible Officer” means (a) with respect to WPZ, the president, chief
executive officer, chief financial officer, the general counsel, any vice
president, the secretary, any assistant secretary, the treasurer, any assistant
treasurer, or the controller of the General Partner or any other officer
designated as a “Responsible Officer” by the board of directors of the General
Partner and (b) with respect to any other Person, the president, chief executive
officer, chief financial officer, the general counsel, any vice president, the
secretary, any assistant secretary, the treasurer, any assistant treasurer, or
the controller of such Person or any other officer designated as a “Responsible
Officer” by the board of directors (or equivalent governing body) of such
Person.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
class of Equity Interests of such Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of such Person or any option, warrant or
other right to acquire any Equity Interests of such Person; provided that
(a) dividends, distributions or payments of common Equity Interests of such
Person, (b) any Equity Interest split, Equity Interest reverse split or similar
transactions and (c) the Borrower’s open market repurchase of any of its Equity
Interests and acquisitions by officers, directors and employees of the Borrower
of Equity Interests in the Borrower through cashless exercise of options,
warrants or other rights to acquire Equity Interests in the Borrower issued
pursuant to an employment, equity award, equity option or equity appreciation
agreement or plans entered into by the Borrower in the ordinary course of
business, in each case shall be deemed not to be “Restricted Payments”.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

20



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” of any Person means any arrangement entered
into by such Person or any Subsidiary of such Person, directly or indirectly,
whereby such Person or any Subsidiary of such Person shall sell or transfer any
property, whether now owned or hereafter acquired to any other Person (a
“Transferee”), and whereby such first Person or any Subsidiary of such first
Person shall then or thereafter rent or lease as lessee such property or any
part thereof or rent or lease as lessee from such Transferee or any other Person
other property which such first Person or any Subsidiary of such first Person
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

“Senior Notes” means (a) the 7 1/4% Senior Notes due 2017 issued pursuant to the
Indenture dated as of December 13, 2006 among WPZ, Williams Partners Finance
Corporation and The Bank of New York, as trustee, (b) the 3.8% Senior Notes due
2015, 5 1/4% Senior Notes due 2020 and the 6.3% Senior Notes due 2040, each
issued pursuant to the Indenture dated as of February 9, 2010 among WPZ and The
Bank of New York Mellon Trust Company, N.A., (c) the 4.00% Senior Notes due 2021
and 3.35% Senior Notes due 2022 issued pursuant to the Indenture dated as of
November 9, 2010, between WPZ and The Bank of New York Mellon Trust Company,
N.A. and (d) such other senior notes issued by WPZ on or after the Closing Date
constituting Material Indebtedness.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Acquisition” means one or more acquisitions of assets, Equity
Interests, entities, operating lines or divisions in any fiscal quarter for an
aggregate purchase price of not less than $50,000,000.

“Subsidiary” means, with respect to any specified Person:

(a) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(b) any partnership (whether general or limited) or limited liability company
(i) the sole general partner or member of which is such Person or a Subsidiary
of such Person, or (ii) if there is more than a single general partner or
member, either (A) the only managing general partners or managing members of
which are such Person or one or more Subsidiaries of such Person (or any
combination thereof) or (B) such Person owns or controls, directly or
indirectly, a majority of the outstanding general partner interests, member
interests or other Voting Stock of such partnership or limited liability
company, respectively; provided, however that “Subsidiary” with respect to the
Borrower does not include (1) any Non-Recourse Subsidiary and (2) any
International Subsidiary.

 

21



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the signature and delivery by the Borrowers of this
Agreement, the borrowing of Loans, and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 2.17.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

“Williams” means The Williams Companies, Inc., a Delaware corporation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in accounting standards from

 

22



--------------------------------------------------------------------------------

December 31, 2012, the financial condition covenants set forth herein will
continue to be determined in accordance with accounting standards in effect on
December 31, 2012, as applicable, until such time, if any, as such financial
covenants are adjusted or reset to reflect such changes in accounting standards
and such adjustments or resets are agreed to in writing by the Borrowers and the
Administrative Agent (after consultation with the Required Lenders).

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Loans. Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans to each Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the sum of
the total Credit Exposures exceeding the Aggregate Commitments; provided,
however, that in no event shall the sum of the total Credit Exposures with
respect to each of NWP and TGPL, individually, exceed $500,000,000 (the
“Borrower Sublimit”), it being understood that the termination of a Borrower
Sublimit for either NWP or TGPL shall not result in a reduction of the Aggregate
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, each Borrower may borrow, prepay and reborrow Loans.

(b) [Reserved].

(c) Increase in Commitments.

(i) WPZ shall have the option, without the consent of the Lenders, from time to
time to cause one or more increases in the Aggregate Commitments by adding,
subject to the prior approval of the Administrative Agent and the Issuing Banks
(such approval not to be unreasonably withheld), to this Agreement one or more
financial institutions as Lenders (collectively, the “New Lenders”) or by
allowing one or more Lenders to increase their respective Commitments; provided
however that: (A) prior to and after giving effect to the increase, no Default
or Event of Default shall have occurred hereunder and be continuing, (B) no such
increase shall cause the Aggregate Commitments to exceed $3,000,000,000, (C) no
Lender’s Commitment shall be increased without such Lender’s consent, (D) such
increase shall not result in the increase of any Borrower Sublimit and (E) such
increase shall be evidenced by a commitment increase agreement in form and
substance reasonably acceptable to the Administrative Agent and executed by WPZ,
the Administrative Agent, the New Lenders, if any, and Lenders increasing their
Commitments, if any, and which shall indicate the amount and allocation of such
increase in the Aggregate Commitments and the effective date of such increase
(the “Increase Effective Date”). Each financial institution that becomes a New
Lender pursuant to this Section by the execution and delivery to the
Administrative Agent of the applicable commitment increase agreement shall be a
“Lender” for all purposes under this Agreement on the applicable Increase
Effective Date. The Borrowers shall borrow and prepay Loans on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep the outstanding Loans of each
Lender ratable with such Lender’s revised Applicable Percentage after giving
effect to any nonratable increase in the Aggregate Commitments under this
Section.

 

23



--------------------------------------------------------------------------------

(ii) As a condition precedent to each increase pursuant to subsection (c)(i)
above, WPZ shall deliver to the Administrative Agent, to the extent requested by
the Administrative Agent, the following in form and substance reasonably
satisfactory to the Administrative Agent:

(A) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the General Partner certifying that each of the
conditions to such increase set forth in this Section 2.01(c) shall have
occurred and been complied with and that, before and after giving effect to such
increase, (1) the representations and warranties (other than Added L/C
Representations) contained in this Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Increase Effective
Date after giving effect to such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and (2) no Default or Event of Default exists and is continuing;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of the General Partner as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of such Responsible Officer thereof authorized to act as a
Responsible Officer in connection with such increase agreement, and such
documents and certifications as the Administrative Agent may reasonably require
to evidence that WPZ is validly existing and in good standing in its
jurisdiction of organization; and

(C) a favorable customary opinion of counsel to WPZ, relating to such increase
agreement, addressed to the Administrative Agent and each Lender if requested by
the Administrative Agent or such Lenders.

(iii) Any Borrower shall have the option, by agreement with any Lender to
(A) after consultation with the Administrative Agent, cause such Lender to
become or cease to be an Issuing Bank under this Agreement and (B) increase or
decrease the Letter of Credit Commitment of any Lender as an Issuing Bank.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as a Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or, in the case of NWP or TGPL, the entire
unused balance of the Borrower Sublimit

 

24



--------------------------------------------------------------------------------

applicable to it, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 24 Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, a Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, fax or emailed pdf to the
Administrative Agent of a written Borrowing Request signed by such Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then such Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 [Reserved].

 

25



--------------------------------------------------------------------------------

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request the issuance of Letters of Credit under the Commitments for its own
account or for the account of any Subsidiary of it, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Document, the terms and conditions of
this Agreement shall control. For the avoidance of doubt, any representations,
warranties and events of default in any such letter of credit application or
other agreement shall have no effect. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary of any Borrower, any Borrower requesting a Letter
of Credit for a Subsidiary of it shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit,
provided that, for the avoidance of doubt, WPZ shall not be obligated to
reimburse any Issuing Bank for any drawing under a Letter of Credit requested by
NWP or TGPL and issued or outstanding in support of any obligations of, or for
the account of NWP, TGPL or any Subsidiary of NWP or TGPL. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries (other than, in the case of WPZ, the issuance of Letters of Credit
at the request of NWP or TGPL for the account of NWP, TGPL or any Subsidiary of
NWP or TGPL) inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of its Subsidiaries.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (unless
automatically renewed by its terms) or extension of an outstanding Letter of
Credit), a Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent three
Business Days (or such shorter period as may be acceptable to such Issuing Bank)
in advance of the requested date of issuance, amendment, renewal (unless
automatically renewed by its terms) or extension, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by such Issuing Bank,
such Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended if and only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure in
respect of all Letters of Credit issued by the Issuing Banks does not exceed the
aggregate of all Letter of Credit Commitments at such time, (ii) the LC Exposure
in respect of all Letters of Credit issued by any Issuing Bank does not exceed
the Letter of Credit Commitment of such Issuing Bank at such time, and (iii) the
sum of the total Credit Exposures shall not exceed the Aggregate Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
seven Business Days prior to the Maturity Date; provided, if a Borrower so
requests, an Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit such Issuing Bank to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not

 

26



--------------------------------------------------------------------------------

later than (A) thirty (30) days before the end of such twelve-month period, or
(B) such later date to be agreed upon at the time such Letter of Credit is
issued (the “Nonrenewal Notice Date”). Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) such Issuing Bank to permit the renewal of such Letter of Credit at any
time prior to the date set forth in clause (ii) of this Section 2.06(c);
provided that the expiry date of such Letter of Credit shall be no later than
the date set forth in clause (ii) of this Section 2.06(c).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to such Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 9:00 a.m., New York
City time, on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then on the Business Day immediately
following the day that such Borrower receives such notice; provided that such
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Sections 2.03 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If such Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from such Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from such Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the applicable Issuing Bank as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve a Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances

 

27



--------------------------------------------------------------------------------

whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
any Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax or such electronic communication that has been approved by the
applicable Issuing Bank) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve such Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if such Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time, after consultation with the Administrative Agent, by written agreement
among the Borrowers, the replaced

 

28



--------------------------------------------------------------------------------

Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the applicable Borrower shall pay all
unpaid fees owed by it and accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing and if the maturity of
the Loans has been accelerated with respect to a Borrower pursuant to Article
VII, on the Business Day that the Borrowers receive notice from the
Administrative Agent upon written request of the Required Lenders demanding Cash
Collateralization pursuant to this paragraph, each such applicable Borrower
shall Cash Collateralize an amount in cash equal to the LC Exposure for all
outstanding Letters of Credit requested by it as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to Cash Collateralize
the LC Exposure shall become effective immediately, and such Cash Collateral
shall become immediately due and payable, without demand or other notice of any
kind, upon the occurrence of any Event of Default with respect to such Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at each Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed by the applicable Borrower
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement. To the extent not applied as aforesaid, any cash
collateral provided hereunder shall be returned in full to the applicable
Borrower within three Business Days after all Events of Default have been cured
or waived or, in full or in part, as necessary to cause the amount of such cash
collateral not to exceed the aggregate LC Exposure.

(ii) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit is at the time outstanding, any Issuing Bank
(unless such Issuing Bank is a Defaulting Lender), except to the extent the
Commitments have been reallocated pursuant to Section 2.06(k), by notice to the
applicable Borrower which requested or has requested the issuance of such
Letters of Credit through the Administrative Agent, may require such applicable
Borrower to Cash Collateralize within seven (7) Business Days the obligations of
such Borrower to the Issuing Banks in respect of such Letters of Credit in an
amount equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect thereof, or to
make other arrangements satisfactory to the Administrative Agent and to the

 

29



--------------------------------------------------------------------------------

applicable Issuing Bank(s) in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender. Any cash collateral provided
pursuant to this clause (ii) shall be deposited in an interest bearing account
promptly after the execution of the appropriate deposit account agreement and
establishment of such account from which the Administrative Agent will release
interest to the applicable Borrower on a periodic basis.

(k) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the LC Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s total Credit Exposure may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrowers,
the Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender.

(l) Addition of Letters of Credit. If (i) an Issuing Bank has, at the request of
a Borrower, issued a letter of credit in Dollars other than under this
Agreement, (ii) such Borrower decides to add such letter of credit (an “Added
Letter of Credit”) to this Agreement as a Letter of Credit and (iii) such
Issuing Bank consents in writing (such consent, and any funding of a draw under
such letter of credit, are deemed made by such Issuing Bank in reliance on the
agreements of the other Lenders pursuant to this Section 2.06) to such letter of
credit becoming an Added Letter of Credit, then such Borrower shall give the
Administrative Agent and such Issuing Bank at least three Business Days’ (or
such shorter period as agreed to by the Administrative Agent and such Issuing
Bank) prior notice requesting that such letter of credit be so added, specifying
the Business Day such letter of credit is to be added to this Agreement and
attaching thereto a copy of such letter of credit, by hand delivering, faxing or
transmitting by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank, to the applicable Issuing Bank and the
Administrative Agent. On the Business Day so specified for such letter of
credit, such letter of credit shall become an Added Letter of Credit and become
a Letter of Credit deemed issued under this Agreement by the Issuing Bank
specified in the relevant notice (the date such letter of credit so becomes an
Added Letter of Credit being the “Added L/C Effective Date” for such letter of
credit), if and only if (and, in the case of clauses (A) and (B) below, upon
adding such letter of credit such Borrower shall be deemed to represent and
warrant that), (A) after giving effect to such inclusion (w) the LC Exposure in
respect of all Letters of Credit issued by the Issuing Banks does not exceed the
aggregate of all Letter of Credit Commitments at such time, (x) the LC Exposure
in respect of all Letters of Credit issued by any Issuing Bank does not exceed
the Letter of Credit Commitment of such Issuing Bank at such time, (y) the sum
of the total Credit Exposures shall not exceed the Aggregate Commitments and
(z) the sum of the total Credit Exposures with respect to NWP or TGPL do not
exceed in each case the Borrower Sublimit, (B) such letter of credit complies in
all other respects with this Section 2.06, and (C) such Issuing Bank notifies
the Administrative Agent, on or before such Added L/C Effective Date, that such
letter of credit is or will become, as of such Added L/C Effective Date, an
Added Letter of Credit.

(m) Existing Letters of Credit. The parties hereto acknowledge and agree that
all Existing Letters of Credit are deemed to be issued under this Agreement by
the applicable Issuing Bank at the request of the applicable Borrower and shall
constitute Letters of Credit hereunder for all purposes (including
Section 2.06(d) and Section 2.06(e)), and no notice requesting issuance thereof
shall be required hereunder. Each reference herein to the issuance of a Letter
of Credit shall include any such deemed issuance. All fees accrued on the
Existing Letters of Credit to but excluding the date hereof shall be for the
account of the applicable “Issuing Bank” and the “Lenders” (as those terms are
used in the

 

30



--------------------------------------------------------------------------------

Existing Credit Agreement) as provided in the Existing Credit Agreement, and all
fees accruing on the Existing Letters of Credit on and after the date hereof
shall be for the account of the applicable Issuing Bank thereof and the Lenders
as provided herein.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
such Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Section 2.07 and may, but shall not be
required to, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by such Borrower, the
interest rate applicable to ABR Loans. If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the applicable Borrower
the amount of such interest paid by such Borrower for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the applicable Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

Section 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election

 

31



--------------------------------------------------------------------------------

Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or emailed pdf to the Administrative Agent of a written Interest Election
Request signed by such Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing with respect to any Borrower and the
Administrative Agent, at the request of the Required Lenders, so notifies such
Borrower, then, so long as an Event of Default with respect to such Borrower is
continuing (i) no outstanding Borrowing of such Borrower may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Borrowing of
such Borrower shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Aggregate Commitments shall terminate on
the Maturity Date.

(b) WPZ may at any time terminate, or from time to time reduce, the Aggregate
Commitments or the Letter of Credit Commitments and NWP and TGPL may at any time
terminate, or from time to time reduce, the Borrower Sublimit applicable to such
Borrower; provided that (i) each reduction of the Aggregate Commitments, the
Letter of Credit Commitments or any Borrower Sublimit shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000, (ii) WPZ
shall not terminate or reduce the Aggregate Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
sum of the Credit Exposures would exceed the Aggregate Commitments, (iii) WPZ
shall not terminate or reduce the Letter of Credit Commitments if the LC
Exposure would exceed the Letter of Credit Commitments, as so reduced, (iv) the
amount of the

 

32



--------------------------------------------------------------------------------

Letter of Credit Commitment of any Issuing Bank shall not be reduced to an
amount which is less than the aggregate amount of LC Exposure in respect of all
Letters of Credit issued or deemed issued by such Issuing Bank; (v) the Borrower
Sublimit for any Borrower may not be reduced to an amount which is less than the
greatest, for such Borrower, of the sum of (A) the aggregate outstanding
principal amount of Loans owed by such Borrower plus (B) the aggregate amount of
LC Exposure in respect of Letters of Credit issued at the request of such
Borrower; and (vi) the Aggregate Commitments shall not be reduced to an amount
which is less than the aggregate amount of the Letter of Credit Commitments,
unless the Letter of Credit Commitments are correspondingly reduced at the same
time. When NWP or TGPL ceases to be a Borrower, the Borrower Sublimit applicable
to such Borrower shall be terminated, such Borrower shall repay all obligations
under the Loan Documents owing by it and all Letters of Credit issued at the
request of such Borrower shall be terminated or such Borrower shall provide cash
collateral to the Agent in an amount equal to the undrawn face amount of such
Letters of Credit.

(c) The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitments, the Letter of Credit
Commitments or a Borrower Sublimit under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by a Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Aggregate Commitments or the Letter of Credit Commitments delivered by any
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or another event, in which case such notice may be
revoked by such Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Aggregate Commitments, the Letter of Credit
Commitments or a Borrower Sublimit shall be permanent; provided that nothing in
this provision shall affect a Borrower’s ability to increase the Letter of
Credit Commitments pursuant to Section 2.01(c)(iii). Each reduction of the
Aggregate Commitments and a Borrower Sublimit shall be made ratably among the
Lenders in accordance with their respective Commitments, except as provided in
clause (d) below. Each reduction of the Letter of Credit Commitments being made
in conjunction with a reduction of the Aggregate Commitments pursuant to
Section 2.09(b)(vi) above shall be made ratably among the Issuing Banks in
accordance with their respective Letter of Credit Commitments.

(d) WPZ may terminate the unused amount of the Commitment and Letter of Credit
Commitment of a Defaulting Lender upon one Business Day’s prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), provided
that such termination will not be deemed to be a waiver or release of any claim
the Borrowers, the Administrative Agent, the Issuing Banks or any Lender may
have against such Defaulting Lender.

(e) Notwithstanding any other provision of this Section 2.09, if at any time,
WPZ ceases to have Control over, and/or ceases to maintain NWP or TGPL as its
Subsidiary, then the Borrower Sublimit applicable to such Borrower shall
automatically terminate, such Borrower shall repay all obligations owing by it
under the Loan Documents and all Letters of Credit issued at the request of such
Borrower shall be terminated or such Borrower shall provide cash collateral to
the Agent in an amount equal to the undrawn face amount of such Letters of
Credit or make other arrangements satisfactory to the relevant Issuing Bank(s)
with respect to such Letters of Credit, it being understood that the termination
of a Borrower Sublimit for either NWP or TGPL shall not result in a reduction of
the Aggregate Commitments.

(f) Notwithstanding the foregoing, all of the provisions of the Loan Documents
which by their terms survive termination of the Commitments of a Borrower,
including, without limitation, those

 

33



--------------------------------------------------------------------------------

provisions set forth in Section 9.06, shall survive and not be deemed
terminated, but shall remain in full force and effect.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Lender the then unpaid principal amount of
each Loan (and all accrued and unpaid interest thereon) made to such Borrower on
the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay the Loans made
to such Borrower in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and substantially
in the form of note attached hereto as Exhibit E. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11 Prepayment of Loans.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery, fax or emailed pdf) of any prepayment hereunder not
later than 11:00 a.m., New York City time on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, any such notice of prepayment may be conditioned upon the effectiveness of
other credit facilities or another event. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

Section 2.12 Fees.

 

34



--------------------------------------------------------------------------------

(a) WPZ agrees to pay to the Administrative Agent for the account of each Lender
(other than a Defaulting Lender) a commitment fee on the daily average unused
amount of the Commitment of such Lender for the period from and including the
Effective Date up to, but excluding, the date on which the Aggregate Commitments
have been terminated at the Applicable Rate for commitment fees. Accrued
commitment fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the Aggregate
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender (other than a Defaulting Lender) a participation fee with respect
to its participations in Letters of Credit (other than with respect to Letters
of Credit which have been Cash Collateralized to the extent of such Cash
Collateralization) issued at the request of such Borrower, which shall accrue at
the same Applicable Rate as interest on Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the date on which such Lender ceases to have any
LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at the rate of 0.15% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable quarterly
on the third Business Day following the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Aggregate Commitments terminate and any such fees accruing after the
date on which the Aggregate Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). All fees accrued on a letter of credit
that becomes an Added Letter of Credit, to but excluding the Added L/C Effective
Date for such Added Letter of Credit shall be for the account of the entity that
issued such Added Letter of Credit, and all fees accruing on such letter of
credit on and after such Added L/C Effective Date shall be for the account of
the relevant Issuing Bank thereof and the Lenders as provided herein.

(c) WPZ agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between WPZ and
the Administrative Agent as set forth in the applicable Fee Letter.

(d) WPZ agrees to pay to each Joint Lead Arranger, for its own account, fees
payable in the amounts and at the times separately agreed upon among WPZ and
such Joint Lead Arranger as set forth in the applicable Fee Letter.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders or the Joint Lead Arrangers, as
applicable. Fees paid shall not be refundable under any circumstances.

 

35



--------------------------------------------------------------------------------

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to this Section 2.12 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees) nor shall any such fee be payable by any Borrower, provided that
(a) for the avoidance of doubt and without duplication of fees, to the extent
that a portion of the LC Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.06(k), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders (other than with
respect to Letters of Credit which have been Cash Collateralized to the extent
of such Cash Collateralization), pro rata in accordance with their respective
Commitments, and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Banks as their interests appear (and the pro rata payment provisions
of Section 2.18 will automatically be deemed adjusted to reflect the provisions
of this Section).

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest on each day at
the Alternate Base Rate for such day plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default with respect to any Borrower, if any
principal of or interest on any Loan or any fee or other amount payable by such
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitments or,
if a Borrower ceases to be a Borrower, on such date; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of Alternate Base Rate shall be computed on the basis of a
year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(f) Any Borrower (with respect to Loans made to it) shall pay to each Lender, so
long as such Lender shall be required under regulations of the Board of
Governors of the Federal Reserve System of the United States of America to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Borrowing of such Lender during such periods as such Borrowing is
a Eurodollar Borrowing, from the date of such

 

36



--------------------------------------------------------------------------------

Borrowing until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the LIBO
Rate for the Interest Period in effect for such Eurodollar Borrowing from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period. Such additional interest shall be determined by such Lender. Any
Borrower (with respect to Loans made to it) shall from time to time, within 15
days after demand (which demand shall be accompanied by a certificate comporting
with the requirements set forth in Section 2.15(c)) by such Lender (with a copy
of such demand and certificate to the Administrative Agent) pay to the Lender
giving such notice such additional interest; provided, however, that no Borrower
shall be required to pay to such Lender any portion of such additional interest
that accrued more than 90 days prior to any such demand, unless such additional
interest was not determinable on the date that is 90 days prior to such demand.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

Section 2.15 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party;

(ii) subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Loan made by it, or change the basis of taxation of payments to
such Recipient in respect thereof (except for any Indemnified Taxes covered by
Section 2.17 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Recipient); or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

37



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender Party of making, funding or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender Party
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender Party
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender Party, the applicable Borrower will pay to such Lender
Party such additional amount or amounts as will compensate such Lender Party for
such additional costs incurred or reduction suffered, in each case to the extent
applicable to the Loans or LC Exposure related to such Borrower.

(b) Capital Requirements. If any Lender Party determines that any Change in Law
affecting such Lender Party or any lending office of such Lender Party or such
Lender Party’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender Party’s capital or on the capital of such Lender Party’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender Party or such Lender Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender
Party’s policies and the policies of such Lender Party’s holding company with
respect to capital adequacy or liquidity), then from time to time the applicable
Borrower will pay to such Lender Party such additional amount or amounts as will
compensate such Lender Party or such Lender Party’s holding company for any such
reduction suffered, in each case to the extent applicable to the Loans or LC
Exposure related to such Borrower.

(c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, showing the computation thereof and delivered to the applicable
Borrower shall be conclusive absent manifest error. Such certificate shall
further certify that such Lender Party is making similar demands of its other
similarly situated borrowers. Any applicable Borrower shall pay such Lender
Party the amount shown as owed by it and due on any such certificate within 10
days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Lender Party pursuant to this Section for any
increased costs incurred or reductions suffered more than ninety days prior to
the date that such Lender Party notifies such Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender Party’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense (excluding loss of anticipated profits) attributable to such event. A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower

 

38



--------------------------------------------------------------------------------

and shall be conclusive absent manifest error. Such Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof, if such certificate complies herewith.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of each Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if such Borrower shall be required by
applicable law to deduct or withhold any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
Borrower shall make such deductions and (iii) the applicable Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, each Borrower shall timely pay any Other Taxes related to
it to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrowers. Each Borrower shall indemnify the
Administrative Agent and each Lender Party, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender Party (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender Party shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Borrower, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority
pursuant to this Section 2.17, such Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

39



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable requirement of law or reasonably
requested by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of a
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable: (i) in the case of
a Foreign Lender claiming the benefits of an income Tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such Tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty; (ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of

Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or (iv) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

40



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of a Borrower or the Administrative
Agent), executed originals of any other form prescribed by an applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
any withholding Tax imposed by FATCA if such Lender were to fail to comply with
the requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code), such Lender shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Recipient receives a refund of any
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid pursuant to this Section 2.17 (including by the
payment of additional amounts pursuant to this Section 2.17), such Recipient
shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrowers
under this Section with respect to the Taxes giving rise to such refund), net of
reasonable out-of-pocket expenses directly related to the receipt of such refund
by the Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund) provided that, the
Borrowers, upon the request of such Recipient, agree to repay the amount paid
over to the Borrowers pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the applicable Recipient be required to pay any
amount to the Borrowers pursuant to this paragraph (g) the payment of which
would place such Recipient in a less favorable net after-Tax position than the
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require the Administrative Agent or Any Lender Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrowers or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender,

 

41



--------------------------------------------------------------------------------

the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the date of such payment or on the next succeeding Business Day for
purposes of calculating interest and fees thereon. All such payments shall be
made to the Administrative Agent at its offices at Citicorp North America, 399
Park Avenue, New York, New York 10043, Attention: Williams Partners L.P. Account
Officer, except payments to be made directly to an Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to this subsection
(c) may exercise against such Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.

(d) [Reserved].

 

42



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d), 2.06(e), 2.07(b), or 9.04(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13(f) or Section 2.15 or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.13(f), 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Any applicable Borrower required to make any payment under Sections
2.13(f), 2.15 or 2.17 hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
Subject to the foregoing, Lenders agree to use reasonable efforts to select
lending offices which will minimize taxes and other costs and expenses for the
Borrowers.

(b) If any Lender requests compensation under Section 2.13(f) or Section 2.15,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, or if any Lender fails to approve an
amendment, waiver or other modification to this Agreement that requires the
approval of all Lenders and at least the Required Lenders have approved such
amendment, waiver or other modification, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent and the Issuing Banks, which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.16), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower or Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrowers
have required such Lender to do so as a result of a claim for compensation under
Section 2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.

(c) If the Borrowers, the Administrative Agent and the Issuing Banks agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will, to the
extent

 

43



--------------------------------------------------------------------------------

applicable, purchase such portion of outstanding Loans of the other Lenders
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause the Credit Exposure of the Lenders to be on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.

Section 2.20 Nature of Obligations. Notwithstanding anything in this Agreement
to the contrary, the respective obligations of the Borrowers under the Loan
Documents are several and not joint. For avoidance of doubt, and without
limitation of the preceding sentence, it is agreed that (i) no Borrower shall be
liable for the Loans (or interest or fees with respect thereto) made to a
different Borrower under Section 2.01, and no Borrower shall be liable for the
LC Disbursements (or related fees) with respect to Letters of Credit issued at
the request of a different Borrower pursuant to Section 2.06, (ii) with respect
to each Borrower, the obligations set forth in Section 2.15 shall only apply in
respect of the Commitment of any Lender Party to lend to, or to issue (or
purchase participations in) Letters of Credit issued at the request of, such
Borrower, (iii) with respect to the indemnification obligations set forth in
Section 2.17, each Borrower shall only be responsible for such obligations that
result from Taxes or Other Taxes in connection with Loans made to, or Letters of
Credit issued at the request of, or that otherwise pertain to, such Borrower or
any of its Subsidiaries, (iv) with respect to any representation and warranty
made by a Borrower pursuant to Section 4.02, such representation and warranty
shall only be made by such Borrower as provided in clause (v) of this
Section 2.20, (v) with respect to the representations and warranties made in
Article III or, if applicable, any other Loan Document, each Borrower makes such
representations and warranties only with respect to, and only to the extent
applicable to, such Borrower and its Subsidiaries, and (vi) with respect to
covenants set forth in Articles V and VI, each Borrower is only responsible for
compliance with such covenants only with respect to, and only to the extent
applicable to, such Borrower and its Subsidiaries.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower, solely with respect to itself and, to the extent set forth below,
its Subsidiaries, represents and warrants to the Lenders that, on the Effective
Date, on the date of each Borrowing by such Borrower or issuance or increase in
the amount of any Letter of Credit for such Borrower and each Added L/C
Effective Date, except with respect to Sections 3.07 and 3.08 in each case as
specified therein, which shall only be represented and warranted as of the
Effective Date as provided therein:

Section 3.01 Organization; Powers. Such Borrower and each of its Material
Subsidiaries is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted and
is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so or to be validly existing and in good standing or to have such
power and authority, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.

Section 3.02 Authorization; Enforceability. The Transactions and the performance
of its obligations contemplated thereby are within such Borrower’s partnership
or limited liability company powers, as applicable, and have been duly
authorized by all necessary partnership, limited liability

 

44



--------------------------------------------------------------------------------

company and, if required, partner action, as applicable. This Agreement has been
duly executed and delivered by such Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. No material authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by such
Borrower of any Loan Document to which it is a party, or the consummation of the
transactions contemplated thereby. The execution, delivery and performance by
such Borrower of the Loan Documents to which it is shown as being a party and
the consummation of the transactions contemplated thereby do not contravene
(a) such Borrower’s organizational documents or (b) any law or any restriction
under any material agreement binding on or affecting such Borrower and will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.

Section 3.04 Financial Condition. WPZ has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income and cash flows (a) as of
and for the fiscal year ended December 31, 2012, reported on by Ernst & Young
LLP, independent public accountants, and (b) as of and for the fiscal quarter
and the portion of the fiscal year ended March 31, 2013. Such financial
statements (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, and (ii) present fairly, in all material respects, the
financial position and results of operations and cash flows of the businesses of
WPZ and its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP.

Section 3.05 Litigation. Except as set forth in the annual report on Form 10-K
for the year ended December 31, 2012 or the quarterly reports on Form 10-Q filed
subsequent thereto but prior to the Closing Date of any Borrower, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of such Borrower, threatened in
writing against such Borrower or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an adverse determination and that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect with respect to such Borrower or (ii) that purport to
adversely affect the legality, validity and enforceability of the Loan Documents
and are non-frivolous (as reasonably determined by the Administrative Agent);
provided, that this representation, when made, shall not constitute an admission
that any action, suit or proceeding set forth in any annual report on Form 10-K
or any quarterly report on Form 10-Q referred to above would result in a
Material Adverse Effect due to an adverse determination, if any.

Section 3.06 Environmental Matters. Except as set forth in the annual report on
Form 10-K for the year ended December 31, 2012 or the quarterly reports on Form
10-Q filed subsequent thereto but prior to the Closing Date of any Borrower,
such Borrower and its Subsidiaries have reasonably concluded that they: (a) are
in compliance with all applicable Environmental Laws, except to the extent that
any non-compliance would not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower; (b) are not subject to any judicial,
administrative, government, regulatory or arbitration proceeding alleging the
violation of any applicable Environmental Laws, except to the extent that any
such proceeding would not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower; (c) are not subject to any federal, state,
local or foreign review, audit or investigation which would reasonably be
expected to lead to a proceeding referred to in (b) above that would reasonably
be expected to have a Material Adverse Effect with respect to such Borrower;
(d) have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which would reasonably be
expected to lead to a proceeding referred to in (b) above that would reasonably
be expected to have a Material

 

45



--------------------------------------------------------------------------------

Adverse Effect with respect to such Borrower; and (e) possess, and are in
compliance with, or have applied for, all approvals, licenses, permits, consents
and other authorizations which are necessary under any applicable Environmental
Laws to conduct their business, except to the extent that the failure to
possess, or be in compliance with, any of the foregoing would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

Section 3.07 Disclosure. As of the Effective Date only, neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other written information furnished by or on behalf of such Borrower to the
Administrative Agent or any Lender on or prior to the Effective Date (as
modified or supplemented by other information so furnished on or prior to the
Effective Date), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading, provided that, with respect to any projected financial information,
such Borrower represents only that such information was prepared in good faith
based upon assumptions believed by such Borrower to be reasonable at the time
(it being recognized, however, that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by any projections may materially differ from the projected results).

Section 3.08 Solvency. As of the Effective Date and on the date of any increase
in the Aggregate Commitments pursuant to Section 2.01(c) only, after giving
effect to the Transactions (including each Loan and each Letter of Credit) to be
consummated on such date, such Borrower, individually and together with its
Subsidiaries, is Solvent.

Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of such Borrower.

Section 3.10 Investment Company Status. No Borrower is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

Section 3.11 Margin Securities. No Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations U or X of
the Board of Governors of the Federal Reserve System of the United States of
America), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in violation of said Regulations U or X or to extend
credit to others for the purpose of purchasing or carrying margin stock in
violation of said Regulations U or X.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

46



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Craig
L. Rainey, Esq., General Counsel of the Borrowers, and Gibson, Dunn & Crutcher
LLP, counsel for the Borrowers, in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
(i) the organization and existence of the Borrowers, and (ii) the authorization
of the Transactions and any other legal matters relating to the Borrowers, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received each promissory note requested
by a Lender pursuant to Section 2.10(e), each duly completed and executed by
each Borrower.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer or a Responsible Officer of each Borrower, confirming
compliance with the conditions set forth in paragraphs (h) and (i) of this
Section 4.01.

(f) The Administrative Agent shall have received (i) all fees and other amounts
due and payable pursuant to the Fee Letters on or prior to the Effective Date
and (ii) to the extent invoiced two (2) Business Days prior to closing,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder (or shall have received satisfactory evidence
that all such fees and amounts are being paid substantially simultaneously).

(g) As of the Effective Date only, since December 31, 2012, no event resulting
in a Material Adverse Effect has occurred and is continuing.

(h) No Default or Event of Default has occurred and is continuing.

(i) The representations and warranties of each Borrower shall be true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects as
written, including the materiality qualifier) on and as of the Closing Date
(other than those representations and warranties that expressly relate to a
specific earlier date, which shall be true and correct in all material respects
as of such earlier date (other than those representations and warranties that
are subject to a materiality qualifier, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date as
written, including the materiality qualifier)).

The date on which all of the foregoing conditions have been satisfied (or waived
by the Administrative Agent) shall be the “Effective Date”. The Administrative
Agent shall notify the Borrowers and the Lenders of the Effective Date, and such
notice shall be conclusive and binding.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (exclusive of continuations and conversions of a
Borrowing), and of any Issuing Bank to issue or increase the amount of any
Letter of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower requesting the Loan set
forth in this Agreement shall be true and correct in all material respects
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties

 

47



--------------------------------------------------------------------------------

shall be true and correct in all respects as written, including the materiality
qualifier) on and as of the date of such Borrowing or the date of issuance or
increase of such Letter of Credit, as applicable (other than those
representations and warranties that expressly relate to a specific earlier date,
which shall be true and correct in all material respects as of such earlier date
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as of such earlier date as written,
including the materiality qualifier)).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance or increase of such Letter of Credit, as applicable, no Default with
respect to such Borrower shall have occurred and be continuing.

Each Borrowing and each issuance or increase of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower making such
Borrowing on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

Section 4.03 Defaulting Lenders. In addition to the other conditions precedent
herein set forth, if any Lender becomes, and during the period it remains, a
Defaulting Lender, no Issuing Bank will be required to issue any Letter of
Credit or to increase any outstanding Letter of Credit, unless such Issuing Bank
is reasonably satisfied that any exposure that would result therefrom is fully
covered or eliminated by any combination, at the option of the applicable
Borrower, of the following:

(a) the LC Exposure of such Defaulting Lender is reallocated, as to outstanding
and future Letters of Credit to the Non-Defaulting Lenders as provided in
Section 2.06(k);

(b) to the extent a reallocation as provided in Section 2.06(k) is not available
or otherwise at the option of the Borrower requesting the Letter of Credit,
without limiting the provisions of Section 2.06(j), each Borrower Cash
Collateralizes the obligations of such Borrower in respect of such Letter of
Credit required to be issued by it in an amount equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit (provided that cash collateral shall
be deposited in an interest bearing account promptly after the execution of the
appropriate deposit account agreement and establishment of such account from
which the Administrative Agent will release interest to the applicable Borrower
on a periodic basis), or makes other arrangements satisfactory to the
Administrative Agent and the relevant Issuing Bank(s) in their sole discretion
to protect them against the risk of non-payment by such Defaulting Lender; and

(c) in the case of a proposed issuance of a Letter of Credit, by an instrument
or instruments in form and substance satisfactory to the Administrative Agent
and to the relevant Issuing Bank(s), the Borrowers agree that the face amount of
such requested Letter of Credit will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit will, subject to
the first proviso below, be on a pro rata basis in accordance with the
Commitments of the Non-Defaulting Lenders, and the pro rata payment provisions
of Section 2.18 will be deemed adjusted to reflect this provision; provided that
(a) the sum of each Non-Defaulting Lender’s total Credit Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender, and (b) neither any
such reallocation nor any payment by a Non-Defaulting Lender pursuant thereto
nor any such Cash Collateralization or reduction will constitute a waiver or
release of any claim any Borrower, the Administrative Agent, any Issuing Bank or
any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender.

 

48



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Effective Date and until the Aggregate Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each Borrower, solely with respect to itself, and to the extent set
forth below, its Subsidiaries, covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. Such Borrower will
furnish, or cause to be furnished, to the Administrative Agent:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of such Borrower, the audited consolidated balance sheet of such
Borrower and its consolidated subsidiaries as at the end of such year and the
related consolidated statements of income, equity and cash flows of such
Borrower and its consolidated subsidiaries for such year, all in reasonable
detail, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing selected by such
Borrower, which report and opinion shall be prepared in accordance with GAAP;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of such Borrower, the
unaudited consolidated balance sheet of such Borrower and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income, equity and cash flows of such Borrower and its
consolidated subsidiaries for such quarter, all in reasonable detail and
certified by a Financial Officer of such Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of such Borrower and its subsidiaries in accordance with GAAP, subject to normal
changes resulting from year-end adjustments;

(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of such Borrower and within 105 days after the end of each
fiscal year of such Borrower, a certificate of a Financial Officer of such
Borrower substantially in the form of Exhibit D (i) certifying as to whether a
Default has occurred that is then continuing and, if a Default has occurred that
is then continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 6.07;

(d) promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by any Borrower to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Lender), and each prospectus and all amendments thereto filed by WPZ or any of
its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange; and

(e) any other information (other than projections) which the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.

Any document readily available on-line through the “Electronic Data Gathering,
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been furnished to the

 

49



--------------------------------------------------------------------------------

Administrative Agent for purposes of this Section 5.01. Documents required to be
delivered pursuant to Section 5.01 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
Borrower posts such documents, or provides a link thereto on such Borrower’s
website on the Internet at www.williamslp.com or (ii) on which such documents
are (or are deemed to be) delivered to the Administrative Agent. The
Administrative Agent shall post such documents on such Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by such Borrower with any such request for delivery.

Section 5.02 Notices of Material Events. Such Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Event of Default;

(b) as soon as possible and in any event within 30 Business Days after such
Borrower or any of its Subsidiaries or ERISA Affiliate of such Borrower knows or
has reason to know that any ERISA Event with respect to any Plan of such
Borrower has occurred or is reasonably expected to occur that could reasonably
be expected to have a Material Adverse Effect in respect of such Borrower;

(c) promptly and in any event within 25 Business Days after receipt thereof by
such Borrower or any ERISA Affiliate of such Borrower, copies of each notice
received by such Borrower or any ERISA Affiliate of such Borrower from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

(d) promptly and in any event within 25 Business Days after receipt thereof by
such Borrower or any ERISA Affiliate of such Borrower from the sponsor of a
Multiemployer Plan, a copy of each notice received by such Borrower or any ERISA
Affiliate of such Borrower concerning (i) the imposition of a Withdrawal
Liability by a Multiemployer Plan, (ii) the determination that a Multiemployer
Plan is, or is expected to be, in reorganization within the meaning of Title IV
of ERISA, (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by such Borrower or any ERISA Affiliate of such Borrower in connection
with any event described in clause (i), (ii) or (iii) above that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect in
respect of such Borrower; and

(e) the occurrence of any “Event of Default” (as defined in the indenture with
respect thereto) with respect to the Senior Notes; and

(f) any change in any rating established or deemed to have been established by
Moody’s or S&P for the Index Debt of such Borrower.

Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Such Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary or desirable to the conduct of its business, except where failure
to do so could not be reasonably expected to have a Material Adverse Effect with
respect to such Borrower except (i) in the case of any

 

50



--------------------------------------------------------------------------------

Material Subsidiary of such Borrower (other than another Borrower), where the
failure of such Material Subsidiary to so maintain its existence could not
reasonably be expected to have a Material Adverse Effect in respect of such
Borrower, (ii) where the failure to preserve and maintain such rights and
franchises (other than existence) or to so qualify and remain qualified could
not reasonably be expected to have a Material Adverse Effect in respect of such
Borrower, and (iii) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited under Section 6.02.

Section 5.04 Payment of Obligations. Such Borrower will, and will cause each of
its Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its Indebtedness and tax liabilities but excluding Indebtedness that is
not Material Indebtedness, except where (a)(i) the validity or amount thereof is
being contested by such Borrower or such Subsidiary in good faith by appropriate
proceedings, and (ii) such Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, or (b) the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.

Section 5.05 Maintenance of Properties; Insurance. Such Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property,
taken as a whole, material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, in the reasonable judgment
of such Borrower or Material Subsidiary, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations; provided that
(i) such Borrower or Material Subsidiary may self-insure to the extent and in
the manner normal for companies of like size, type and financial condition and
(ii) any insurance required by this Section 5.05(b) may be maintained by
Williams or WPZ on behalf of such Borrower or Material Subsidiary.

Section 5.06 Books and Records; Inspection Rights. Such Borrower will, and will
cause each of its Material Subsidiaries to, keep in accordance with GAAP books
of record and account. Such Borrower will, and will cause each of its Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or the Required Lenders, upon reasonable prior notice during normal
business hours and, if such Borrower shall so request, in the presence of a
Responsible Officer or an appointee of a Responsible Officer, at the Lenders’
expense so long as no Event of Default exists and at such Borrower’s expense
during the continuance of an Event of Default, to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested but no more frequently
than once a year so long as no Event of Default exists.

Section 5.07 Compliance with Laws. Such Borrower will, and will cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property,
including, without limitation, Environmental Laws, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for working capital, acquisitions, capital expenditures and other
general limited liability company or partnership, as applicable, purposes and
the refinancing of the Existing Credit Agreement. Letters of Credit will be used
for such Borrower’s and their respective Subsidiaries’ general limited liability
company or partnership, as applicable, purposes. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board of Governors of the Federal
Reserve System of the United States of America, including Regulations U and X.

 

51



--------------------------------------------------------------------------------

Section 5.09 Potential Subsidiary Guarantors.

(a) If, after the date of this Agreement, any Subsidiary of WPZ that is not
already a Guarantor guarantees any Material Indebtedness of WPZ, then that
Subsidiary shall become a Guarantor of the obligations of WPZ hereunder by
executing a Guaranty and delivering it to the Administrative Agent within twenty
Business Days of the date on which it guaranteed such Material Indebtedness,
together with such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent.

(b) The Guaranty of a Guarantor shall be released (i) in connection with any
sale or other disposition of all or substantially all of the properties or
assets of such Guarantor (including by way of merger or consolidation) to a
Person that is not (either before or after giving effect to such transaction) a
Guarantor, (ii) in connection with any sale or other disposition of all of the
Capital Stock of such Guarantor to a Person that is not (either before or after
giving effect to such transaction) a Guarantor, (iii) upon termination of this
Agreement or (iv) at such time as such Guarantor ceases to guaranty such
Material Indebtedness.

Section 5.10 Maintenance of Ownership of Certain Subsidiaries. At all times, WPZ
will (a) Control NWP and TGPL and (b) maintain NWP and TGPL as Subsidiaries of
WPZ, except that WPZ may cease to have Control over, and/or cease to maintain
NWP and TGPL as its Subsidiaries, if after giving effect to either NWP or TGPL
not being Subsidiaries of WPZ or WPZ ceasing to have Control over either NWP or
TGPL, as applicable, the senior unsecured debt securities of WPZ shall have an
Investment Grade Rating from each of Moody’s and S&P.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Effective Date and until the Aggregate Commitments have
expired or terminated and the principal of and interest on each Loan and all
fees payable hereunder have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
Borrower, solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Lenders that:

Section 6.01 Liens. Such Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create, assume or incur any Lien on any of its assets
or property or upon any Equity Interests of any such Material Subsidiary which
Equity Interests are now owned or hereafter acquired by such Borrower or such
Subsidiary to secure any Indebtedness of such Borrower or any other Person
(other than the Indebtedness under this Agreement) other than Permitted Liens,
without providing that the Loans of such Borrower shall be equally and ratably
secured with such Indebtedness until such time as such Indebtedness is no longer
secured by a Lien. Notwithstanding the foregoing, each Borrower may, and may
permit any of its Material Subsidiaries to, create, assume or incur any
Indebtedness secured by a Lien, other than a Permitted Lien, without securing
the Loans of such Borrower, provided that the aggregate principal amount of all
Indebtedness then outstanding secured by Liens (other than Permitted Liens) does
not exceed 15% of Consolidated Net Tangible Assets.

 

52



--------------------------------------------------------------------------------

Section 6.02 Fundamental Changes. Such Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (a) any Person may merge into
a Borrower in a transaction in which such Borrower is the surviving corporation
and (b) NWP or TGPL may merge or consolidate with or into WPZ or any Subsidiary
of WPZ or transfer all or substantially all of its assets to WPZ or any
Subsidiary of WPZ in a transaction or series of transactions in which WPZ or
such Subsidiary of WPZ is the surviving corporation.

Section 6.03 Restricted Payments. Such Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except as long as no Event of Default has
occurred and is continuing or would result therefrom, (a) WPZ may make
Restricted Payments of Available Cash (as defined in the Partnership Agreement)
with respect to any Quarter (as defined in the Partnership Agreement), (b) each
of NWP and TGPL and their respective Subsidiaries may make Restricted Payments
to WPZ and its Subsidiaries, (c) WPZ and its Subsidiaries may make payments or
other distributions to officers, directors or employees with respect to the
exercise by any such Persons of options, warrants or other rights to acquire
Equity Interests in WPZ or such Subsidiary issued pursuant to an employment,
equity award, equity option or equity appreciation agreement or plans entered
into by WPZ or such Subsidiary in the ordinary course of business, (d) WPZ may
reimburse the General Partner for expenses pursuant to the Partnership Agreement
and (e) TGPL and NWP and their Subsidiaries may distribute cash to WPZ in
connection with their participation in WPZ’s cash management program; provided,
that even if an Event of Default shall have occurred and is continuing, (i) each
of NWP and TGPL and their respective Subsidiaries may make Restricted Payments
to WPZ and its Subsidiaries so long as, with respect to any such Borrower or its
respective Subsidiaries, there is no Credit Exposure of any Lender with respect
to such Borrower, and (ii) no Subsidiary of any Borrower shall be prohibited
from upstreaming dividends or other payments to such Borrower or any Subsidiary
of such Borrower or making, in the case of any Subsidiary of such Borrower that
is not wholly-owned (directly or indirectly) by such Borrower, dividends or
payments, as the case may be, to the other owners of Equity Interests in such
Subsidiary; and provided, further, that, any dividends or payments by any such
Subsidiary that is not wholly-owned (directly or indirectly) by a Borrower to
such Borrower shall be not less than an amount equal to (x) WPZ’s direct or
indirect percentage ownership of Equity Interests in such Subsidiary times
(y) the amount of all such dividends and payments made to all owners of Equity
Interests in such Subsidiary.

Section 6.04 Restrictive Agreements. Such Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, enter into or
permit to exist any agreement or other arrangement with any Person, other than
the Lenders pursuant hereto, which expressly prohibits or restricts or imposes
any conditions upon the ability of any Material Subsidiary of such Borrower to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
WPZ or any Material Subsidiary of WPZ, or (b) make subordinate loans or advances
to or make other investments in WPZ or any Material Subsidiary of WPZ in each
case, other than restrictions or conditions contained in, or existing by reasons
of, any agreement or instrument (i) relating to any Indebtedness of any
Subsidiary of WPZ, (ii) relating to property existing at the time of the
acquisition thereof, so long as the restriction or condition relates only to the
property so acquired, (iii) relating to any Subsidiary of WPZ at the time such
Subsidiary was merged or consolidated with or into, or acquired by, WPZ or a
Subsidiary of WPZ or became a Subsidiary of WPZ and not created in contemplation
thereof, (iv) effecting a renewal, extension, refinancing, refund or replacement
(or successive extensions, renewals, refinancings, refunds or replacements) of
Indebtedness issued under an agreement referred to in clauses (i) through
(iii) above, so long as the restrictions and conditions contained in any such
renewal, extension, refinancing, refund or replacement agreement, taken as a
whole, are not materially more restrictive than the restrictions and conditions
contained in the original

 

53



--------------------------------------------------------------------------------

agreement, as determined in good faith by the board of directors of the General
Partner, (v) constituting customary provisions restricting subletting or
assignment of any leases of WPZ or any Subsidiary of WPZ or provisions in
agreements that restrict the assignment of such agreement or any rights
thereunder, (vi) related to Permitted Liens, (vii) constituting any temporary
encumbrance or restriction with respect to a Subsidiary of WPZ under an
agreement that has been entered into for the disposition of all or substantially
all of the outstanding Equity Interests of or assets of such Subsidiary,
provided that such disposition is otherwise permitted hereunder,
(viii) constituting customary restrictions on cash, other deposits or assets
imposed by customers and other persons under contracts entered into in the
ordinary course of business, (ix) constituting provisions contained in
agreements or instruments relating to Indebtedness that prohibit the transfer of
all or substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (x) constituting a requirement that a certain amount of
Indebtedness be maintained between a Subsidiary of WPZ and WPZ or another
Subsidiary of WPZ, (xi) constituting any restriction or condition with respect
to property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property, (xiii) constituting a Hybrid Security or an indenture,
document, agreement or security entered into or issued in connection with a
Hybrid Security or otherwise constituting a restriction or condition on the
payment of dividends or distributions by an issuer of a Hybrid Security;
(xiv) entered into in the ordinary course of business; (xv) existing under or by
reason of applicable law; (xvi) relating to a joint venture or similar
arrangement, so long as the restriction or condition relates only to the
property that is subject to such joint venture or similar arrangement;
(xvii) existing on the Closing Date and set forth in Schedule 6.05;
(xviii) relating to financial performance covenants or (xix) arising from the
Partnership Agreement or the limited liability company agreement with respect to
Discovery.

Section 6.05 Affiliate Transactions. Such Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, pay any funds to or
for the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any officer, director, employee or Affiliate (other than
such Borrower or any of its Subsidiaries) unless as a whole such transactions
between such Borrower and its Subsidiaries on the one hand and any officer,
director, employee or Affiliate (other than such Borrower or any of its
Subsidiaries) on the other hand, are on terms and conditions fair and reasonable
to such Borrower or such Material Subsidiary as determined, in the case of WPZ,
by the General Partner, and in the case of NWP and TGPL, by such Borrower;
provided, that the foregoing provisions of this Section shall not prohibit
(a) such Borrower or any of its Subsidiaries from declaring or paying any lawful
dividend or distribution otherwise permitted hereunder, (b) such Borrower or any
of its Subsidiaries from providing credit support for its Subsidiaries as it
deems appropriate in the ordinary course of business, (c) WPZ or any of its
Subsidiaries from engaging in a transaction or transactions that occur within a
related series of transactions, which, in the aggregate, are on terms and
conditions that are fair and reasonable as determined, in the case of WPZ, by
the General Partner, and in the case of NWP and TGPL, by such Borrower, (d) such
Borrower or any of its Subsidiaries from engaging in non-material transactions
with any officer, director, employee or Affiliate of such Borrower or any of its
Subsidiaries that are not on an arms-length basis or are not on terms as
favorable as could have been obtained from a third party but are in the ordinary
course of such Borrower’s or such Subsidiary’s business, so long as, in each
case, after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (e) WPZ or any of its Subsidiaries from engaging in
a transaction with an Affiliate if such transaction has been approved by the
General Partner’s Board of Directors, (f) any arrangement in place on the
Closing Date or any amendment thereto or replacement thereof or any transaction
contemplated thereby so long as such amendment or replacement is not more
disadvantageous in any material respect than the arrangement so amended or
replaced; (g) any transaction permitted under the Partnership Agreement; (h) any
corporate sharing agreements with respect to tax

 

54



--------------------------------------------------------------------------------

sharing and general overhead and administrative matters; (i) any direct or
indirect transfer of Equity Interests to WPZ or any of its Subsidiaries in one
or a series of transactions or (j) WPZ’s and its Subsidiaries’ participation in
WPZ’s cash management program.

Section 6.06 Change in Nature of Businesses. Neither such Borrower nor any
Material Subsidiary of such Borrower will materially alter the character of
their business from the midstream energy business, pipeline business and
wetlands mitigation business and those lines of business conducted by WPZ and
its Subsidiaries on the Closing Date (or which are directly related thereto or
generally related thereto), except that WPZ and its Subsidiaries may engage in
the businesses of producing, gathering, processing, storing, transporting and
distributing natural gas, natural gas liquids, refined products and crude oil
and similar businesses.

Section 6.07 Financial Condition Covenants.

(a) Leverage Ratio. WPZ shall not permit the ratio of Consolidated Indebtedness
of WPZ as of the last day of any fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01 to Consolidated EBITDA for the four
full fiscal quarters ending on such date to exceed:

(i) 5.50 to 1.0, in the case of any such period ended on the last day of (A) a
fiscal quarter in which any Borrower makes any Specified Acquisition, or (B) the
first or second fiscal quarter next succeeding such a fiscal quarter; or

(ii) 5.00 to 1.00, in the case of any such period ended on the last day of any
other fiscal quarter.

For purposes of this Section 6.07(a): (A) Hybrid Securities up to an aggregate
amount of 15% of Consolidated Total Capitalization shall be excluded from
Consolidated Indebtedness, (B) Consolidated EBITDA may include, at WPZ’s option,
any Material Project EBITDA Adjustments as provided in the definition thereof
and (C) once any Acquisition Adjustment Period is in effect, the next succeeding
Acquisition Adjustment Period may not commence until the termination of such
Acquisition Adjustment Period then in effect.

(b) Ratio of Consolidated Indebtedness to Capitalization. In the case of any
Borrower (other than WPZ), such Borrower shall not permit its ratio of
(i) Consolidated Indebtedness of such Borrower as of the last day of any fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01 to (ii) the Consolidated Total Capitalization of such Borrower as
of such date to exceed 0.65:1.00.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) such Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) such Borrower shall fail to pay (i) any interest on any Loan payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) days or (ii) any fee
or any other amount (other than an amount referred to in clause (a) or (b)(i) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of ten
(10) days;

 

55



--------------------------------------------------------------------------------

(c) any representation or warranty (other than Added L/C Representations) made
by such Borrower herein or in any other Loan Document (or by any Responsible
Officer of such Borrower) in writing under or in connection with this Agreement
or any other Loan Document or any instrument executed in connection herewith
(including representations and warranties deemed made pursuant to Section 4.02)
shall prove to have been incorrect in any material respect when made or deemed
made and such materiality is continuing;

(d) such Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI.

(e) such Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to such Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of such Borrower shall
have knowledge of such failure;

(f) such Borrower or any Material Subsidiary of such Borrower shall (i) fail to
pay (A) any principal of or premium or interest on any Material Indebtedness of
such Borrower or such Material Subsidiary (as the case may be), or (B) aggregate
net obligations under one or more Hedging Agreements (excluding amounts the
validity of which are being contested in good faith by appropriate proceedings,
if necessary, and for which adequate reserves with respect thereto are
maintained on the books of such Borrower or such Material Subsidiary (as the
case may be)) in excess of $100,000,000, in each case when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness or such Hedging Agreements; or (ii) default in the
observance or performance of any covenant or obligation contained in any
agreement of such Material Indebtedness that is a default (in each case, other
than a failure to pay specified in clause (i) of this subsection (f)) and such
default shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect thereof is to accelerate the
maturity of such Material Indebtedness or require such Material Indebtedness to
be prepaid prior to the stated maturity thereof; for the avoidance of doubt the
parties acknowledge and agree that any payment required to be made under a
guaranty of payment or collection described in clause (g) of the definition of
Indebtedness shall be due and payable at the time such payment is due and
payable under the terms of such guaranty (taking into account any applicable
grace period) and such payment shall be deemed not to have been accelerated or
required to be prepaid prior to its stated maturity as a result of the
obligation guaranteed having become due;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of such Borrower or any Material Subsidiary of such Borrower or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Borrower or any Material Subsidiary of
such Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) such Borrower or any Material Subsidiary of such Borrower shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver,

 

56



--------------------------------------------------------------------------------

trustee, custodian, sequestrator, conservator or similar official for such
Borrower or any Material Subsidiary of such Borrower or for a substantial part
of its assets, (iv) make a general assignment for the benefit of creditors or
(v) take any action for the purpose of effecting any of the foregoing;

(i) such Borrower or any Material Subsidiary of such Borrower shall admit in
writing its inability to pay its debts generally;

(j) one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than $100,000,000 shall be rendered against such
Borrower or any Material Subsidiary of such Borrower or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of such
Borrower or any such Material Subsidiary of such Borrower to enforce any such
judgment;

(k) an ERISA Event shall have occurred and, thirty (30) days after notice
thereof shall have been given to such Borrower by the Administrative Agent, such
ERISA Event shall still exist, and such ERISA Event, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

(l) such Borrower or any Material Subsidiary or ERISA Affiliate of such Borrower
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liabilities (determined as of the date of
such notification), would reasonably be expected to result in a Material Adverse
Effect;

(m) such Borrower or any Material Subsidiary or ERISA Affiliate of such Borrower
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrowers and their
respective ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the Closing Date by an amount that would reasonably be expected to
result in a Material Adverse Effect;

(n) the General Partner takes, suffers or permits to exist any of the events or
conditions referred to in clauses (g), (h) or (i) of this Article;

(o) a Change in Control shall occur; or

(p) if any Guaranty of a Material Subsidiary is required to be in effect
pursuant to Section 5.09(a) and prior to the release of such Guaranty pursuant
to Section 5.09(b), (i) such Guaranty for any reason is not a legal, valid,
binding and enforceable obligation of such Guarantor party thereto for more than
five (5) days or (ii) such Guarantor shall so state in writing that such
Guaranty for any reason is not a legal, valid, binding and enforceable
obligation of such Guarantor;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrowers or applicable Borrower,
take any of the following actions, at the same or different times: (i) terminate
the Aggregate Commitments and Letter of Credit Commitments, and thereupon the
Aggregate Commitments and the Letter of Credit Commitments shall terminate
immediately, (ii) declare the Loans owed by the applicable

 

57



--------------------------------------------------------------------------------

Borrower as to which an Event of Default has occurred and is continuing to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of such Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (g) or (h) of this Article, the
Borrower Sublimit of the Borrower as to which such Event of Default has occurred
and is outstanding, the obligations of each Lender to make Loans to such
Borrower, and of each Issuing Bank to issue a Letter of Credit for or on behalf
of such Borrower shall be automatically terminated and the principal of the
Loans of such Borrower then outstanding, together with accrued interest thereon
and all fees and other obligations owed by the applicable Borrower as to which
such Event of Default has occurred and is continuing, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers, and (iii) exercise on
behalf of itself, the Lenders and the Issuing Banks all rights and remedies
available to it, the Lenders and the Issuing Banks under the Loan Documents,
including the rights under Section 2.06(j)(i).

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority. Each Lender Party hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lender Parties, and no Borrower or Guarantor shall have rights as
a third party beneficiary of any of such provisions.

Section 8.02 Administrative Agent Individually.

(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender Party as any other Lender Party
and may exercise the same as though it were not the Administrative Agent and the
term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lender Parties.

(b) Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own

 

58



--------------------------------------------------------------------------------

account or on behalf of others (including the Borrowers and their Affiliates and
including holding, for its own account or on behalf of others, equity, debt and
similar positions in the Borrowers or its respective Affiliates), including
trading in or holding long, short or derivative positions in securities, loans
or other financial products of one or more of the Borrowers or their Affiliates.
Each Lender Party understands and agrees that in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the
Borrowers or their Affiliates (including information concerning the ability of
the Borrowers to perform its obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lender Parties
that are not members of the Agent’s Group. None of the Administrative Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender
Party or use on behalf of the Lender Parties, and shall not be liable for the
failure to so disclose or use, any information whatsoever about or derived from
the Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrowers or any Affiliate thereof) or to account for
any revenue or profits obtained in connection with the Activities, except that
the Administrative Agent shall deliver or otherwise make available to each
Lender Party such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lender Parties.

(c) Each Lender Party further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrowers and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender
Party. None of (i) this Agreement nor any other Loan Document, (ii) the receipt
by the Agent’s Group of information (including Information) concerning the
Borrowers or their Affiliates (including information concerning the ability of
the Borrowers to perform their respective obligations hereunder and under the
other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent or any member of
the Agent’s Group to any Lender Party including any such duty that would prevent
or restrict the Agent’s Group from acting on behalf of customers (including the
Borrowers or their Affiliates) or for its own account.

Section 8.03 Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under the Bankruptcy Code or other debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of the Bankruptcy Code or other debtor relief
law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the

 

59



--------------------------------------------------------------------------------

Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 9.03 or Article VII) or (ii) in the absence of its own gross negligence
or willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or the event or events that give or may give rise to
any Default unless and until any Borrower or any Lender Party shall have given
notice to the Administrative Agent describing such Default and such event or
events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender Party, the Administrative
Agent may presume that such condition is satisfactory to such Lender Party
unless an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
Party prior to the making of such Loan or the issuance of such Letter of Credit,
and in the case of a Borrowing, such Lender Party shall not have made available
to the Administrative Agent such Lender Party’s ratable portion of such
Borrowing. The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

60



--------------------------------------------------------------------------------

Section 8.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lender Parties and the
Borrowers (such notice not to be effective until 30 days have lapsed). Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, unless an Event of Default under subsection (a), (g) or (h) of Article
VIII has occurred and is continuing, with the consent of the Borrowers, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the retiring Administrative
Agent may on behalf of the Lender Parties, appoint a successor Administrative
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Lender Parties, a successor Administrative Agent, the retiring
Administrative Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrowers and the Lender Parties that no
qualifying Person has accepted appointment as successor Administrative Agent and
the effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice. Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender Party directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by WPZ to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between WPZ and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender, the Required Lenders (determined
after giving effect to Section 9.03) may by notice to the Borrowers and such
Person remove such Person as Administrative Agent and, in with the consent of
the Borrowers, appoint a replacement Administrative Agent hereunder. Such
removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed).

 

61



--------------------------------------------------------------------------------

Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties.

(a) Each Lender Party confirms to the Administrative Agent, each other Lender
Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.

(b) Each Lender Party acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrowers;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Administrative Agent, any other
Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.

Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Bookrunners, Joint Lead
Arrangers or Co-Syndication Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or as a Lender Party hereunder.

Section 8.09 Trust Indenture Act. In the event that Citibank, N.A. or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by any Borrower or any Guarantor, the parties

 

62



--------------------------------------------------------------------------------

hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Borrower or such
Guarantor hereunder or under any other Loan Document by or on behalf of
Citibank, N.A. in its capacity as the Administrative Agent for the benefit of
any Lender under any Loan Document (other than Citibank, N.A. or an Affiliate of
Citibank, N.A.) and which is applied in accordance with the Loan Documents shall
be deemed to be exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

Section 8.10 Resignation of an Issuing Bank. If a Lender becomes, and during the
period it remains, a Defaulting Lender, and Commitments have not been fully
reallocated pursuant to Section 2.06(k)), an Issuing Bank may, upon prior
written notice to the Borrowers and the Administrative Agent, resign as an
Issuing Bank effective at the close of business New York time on a date
specified in such notice; provided, that such resignation by an Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of the Borrowers or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuing Bank.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

(i) if to WPZ or any other Borrower, to it at Williams Partners L.P., c/o
Williams Partners GP LLC, One Williams Center, Tulsa, Oklahoma 74172-0172,
Attention of Treasurer (fax number (918) 573-0871);

(ii) if to the Administrative Agent, to Citibank, N.A., 2 Penns Way, Suite 200,
New Castle, Delaware 19720 (fax number: (302) 894-6120; email address:
oploanswebadmin@citigroup.com), Attention: Williams Partners L.P. Account
Officer, with a copy to Citicorp North America, Inc., 2800 Post Oak Boulevard,
Suite 400, Houston, Texas 77056 (fax number: (713) 481-0247), Attention:
Williams Partners L.P. Account Officer;

(iii) if to any Issuing Bank, to it at its address (or fax number) set forth in
its Administrative Questionnaire; and

(iv) if to any other Lender Party, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

or at such other address as shall be notified in writing (x) in the case of any
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrowers and the Administrative Agent.

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved

 

63



--------------------------------------------------------------------------------

Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
VIII) shall not be effective until received by the Administrative Agent.

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrowers shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrowers. Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any Lender Party to deliver any
Approved Electronic Communication to the Borrowers in any manner authorized in
this Agreement or to request that the Borrowers effect delivery in such manner.

Section 9.02 Posting of Approved Electronic Communications.

(a) Each of the Lender Parties and the Borrowers agree that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lender Parties by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lender Parties and the
Borrowers acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged, each of the Lender Parties and the Borrowers hereby
approves distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC

 

64



--------------------------------------------------------------------------------

PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each of the Lender Parties and the Borrowers agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 9.03 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender (provided that, for the avoidance of doubt,
this clause (i) shall not be deemed to be applicable to an increase of a
Borrower Sublimit), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change any provision in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, or (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.
Except as provided herein, during such period as a Lender is a Defaulting
Lender, to the fullest extent permitted by applicable law, such Lender will not
be entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the

 

65



--------------------------------------------------------------------------------

Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver referred to in clauses (i) through (v) or the proviso above or that
would alter the terms of this proviso shall require the consent of such
Defaulting Lender to the extent such Defaulting Lender is affected thereby.

Section 9.04 Expenses; Indemnity; Damage Waiver

(a) (i) WPZ agrees to pay, within 30 days of receipt by WPZ of request therefor,
all reasonable out-of-pocket costs and expenses of the Joint Lead Arrangers, the
Administrative Agent and the Issuing Banks in connection with the syndication,
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Letters of Credit, the Notes, or any other Loan Document and
the other documents to be delivered under this Agreement, including the
reasonable fees and out-of-pocket expenses of Bracewell & Giuliani, LLP, counsel
for the Administrative Agent, with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities under this
Agreement, the Notes and any other Loan Document and the reasonable costs and
expenses of the Issuing Banks in connection with any Letter of Credit, and
(ii) WPZ agrees to pay, on demand all costs and expenses, if any (including
reasonable counsel fees and out-of-pocket expenses), of the Administrative
Agent, the Issuing Banks and each Lender in connection with the enforcement
(after the occurrence and during the continuance of an Event of Default and
whether through negotiations (including formal workouts or restructurings),
legal proceedings or otherwise) against any Borrower or any Guarantor of any
Loan Document.

(b) Each Borrower agrees, to the fullest extent permitted by law, to indemnify
and hold harmless the Administrative Agent, the Issuing Banks, the Joint Lead
Arrangers, each Lender (other than any Defaulting Lender) and each Related Party
of any of the foregoing Persons (the “Indemnified Parties”) from and against any
and all claims, damages, losses, liabilities, costs, penalties, fees and
expenses (including reasonable fees and disbursements of counsel) of any kind or
nature whatsoever for which any of them may become liable or which may be
incurred by or asserted against any of the Indemnified Parties (other than
claims and related damages, losses, liabilities, costs, penalties, fees and
expenses made by one Lender (or its successors or assignees) against another
Lender) arising out of, related to or in connection with (i) any Loan Document
or any other document or instrument delivered in connection herewith, (ii) any
violation by any Borrower or any Subsidiary thereof of any Environmental Law or
any other law, rule, regulation or order, (iii) any Loan, any Letter of Credit
or the use or proposed use of the proceeds of any Loan or Letter of Credit,
(iv) any of the Aggregate Commitments, (v) any transaction in which any proceeds
of any Letter of Credit or Loan are applied or (vi) any investigation,
litigation or proceeding, whether or not any of the Indemnified Parties is a
party thereto, related to or in connection with any of the foregoing or any Loan
Document (EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY
INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNIFIED PARTY). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH
INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 9.04(b), BE
INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender

 

66



--------------------------------------------------------------------------------

severally agrees to pay to the Administrative Agent or the applicable Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability, cost, penalty, fee or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d) To the fullest extent permitted by applicable law, no party shall assert,
and each party hereby waives, any claim against any other party or any
Indemnified Party, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that the foregoing limitation shall not be deemed to impair or affect
the indemnification obligations of the Borrower under the Loan Documents. No
Indemnified Party referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor, such demand to be in reasonable detail setting
forth the basis for and method of calculation of such amounts.

Section 9.05 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

67



--------------------------------------------------------------------------------

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, WPZ otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and each assignment for any Borrower shall be made only if the same
percentage of Commitments of the assigning Lender for each of the other
Borrowers and the same percentage of LC Exposure of the assigning Lender are
simultaneously assigned by the assigning Lender to the same Eligible Assignee
pursuant to the same Assignment and Acceptance.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of WPZ (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived by the
Administrative Agent in its discretion), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to any Borrower
or any Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons or a Defaulting Lender. No such assignment
shall be made to a natural person or a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee

 

68



--------------------------------------------------------------------------------

thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.17 and 9.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Aggregate Commitments of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender Party as to its own
Commitments and amounts owing to it, at any reasonable time and from time to
time upon reasonable prior notice. Upon its receipt of an executed Assignment
and Acceptance, together with any Note subject to such assignment, and the
payment of any processing and registration fee, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender receives the documentation required under
Section 2.17(f) from such participant (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender), (iv) such Lender, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintains a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”), provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, advances or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form for federal income Tax purposes or as otherwise required by law,
and (v) the Borrowers, the Administrative Agent, the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.03(b) that
affects such Participant. Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, and 2.17 to the

 

69



--------------------------------------------------------------------------------

same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.17(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.06 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Aggregate Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.04
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitments or the termination of this Agreement or any provision hereof.

Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Closing Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party is hereby authorized at any time and from time to
time, to the fullest extent permitted

 

70



--------------------------------------------------------------------------------

by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender Party to or for the credit or the account of any Borrower or any
Guarantor against any and all of the obligations of such Borrower or any
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Lender Party, irrespective of whether or not such obligations
of such Borrower or any Guarantor may be owed to a branch or office of such
Lender Party different from the branch or office holding such deposit or
obligated on such indebtedness, provided that demand has been made to the
applicable Borrower for payment of such obligations. The rights of each Lender
Party under this Section are in addition to other rights and remedies (including
other rights of setoff) that such Lender Party may have. Each Lender Party
agrees to notify the Borrowers and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its respective properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

 

71



--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13 Confidentiality. Each of the Administrative Agent and the Lender
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) to the extent used in connection with the
administration of this Agreement, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) during the existence
of an Event of Default, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
any Borrower and its respective obligations, this Agreement or payments
hereunder, (iii) any rating agency, (iv) the CUSIP Service Bureau or any similar
organization or (v) any assignee in connection with any pledges permitted by
Section 9.05(f), (g) with the consent of WPZ, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than a Borrower.

For purposes of this Section, “Information” means all information received from
any Borrower or any of its Subsidiaries relating to the Borrowers or any of
their respective Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
Party on a nonconfidential basis prior to disclosure by any Borrower or any of
its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.14 Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain material non-public information with respect to the Borrowers
or their securities (such material non-public information, “Restricting
Information”). Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain Restricting Information. Each Lender Party acknowledges
that United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning such issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Administrative Agent nor any of its Related Parties nor the
Borrowers nor any of their Related Parties, shall, by making any Communications

 

72



--------------------------------------------------------------------------------

(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information (except with respect to the Borrowers and their Related
Parties, pursuant to Section 9.14(b)), nor shall the Administrative Agent or any
of its Related Parties nor the Borrowers nor any of their Related Parties be
responsible or liable in any way for any decision a Lender Party may make to
limit or to not limit its access to Restricting Information. In particular, none
of the Administrative Agent nor any of its Related Parties nor the Borrowers nor
any of their Related Parties (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Borrower or Lender Party or any of their
respective Related Parties arising out of or relating to the Administrative
Agent or any of its Related Parties providing or not providing Restricting
Information to any Lender Party.

(b) Each Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrowers shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.14) with respect to the
Borrowers or their securities for purposes of United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by any Borrower regarding
whether a Communication contains or does not contain material non-public
information with respect to the Borrowers or their securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to any
Borrower, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 9.14 shall modify or limit a Lender Party’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.

(c) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

(d) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting

 

73



--------------------------------------------------------------------------------

Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lender Parties may have access to
Restricting Information that is not available to such electing Lender Party.
None of the Administrative Agent nor any Lender Party with access to Restricting
Information shall have any duty to disclose such Restricting Information to such
electing Lender Party or to use such Restricting Information on behalf of such
electing Lender Party, and shall not be liable for the failure to so disclose or
use, such Restricting Information.

(e) The provisions of the foregoing clauses of this Section 9.14 are designed to
assist the Administrative Agent, the Lender Parties and the Borrower, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that any Borrower’s or Lender Party’s
adherence to such provisions will be sufficient to ensure compliance by any
Borrower or Lender Party with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lender
Parties and each Borrower assumes the risks associated therewith.

Section 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.

Section 9.16 No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.

Section 9.17 Liability of General Partner. It is hereby understood and agreed
that the General Partner shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder or under
the other Loan Documents. Notwithstanding the foregoing, nothing in this
Section 9.17 shall be construed to modify or supersede any obligation of the
General Partner to restore any negative balance in its capital account
(maintained by WPZ pursuant to the Partnership Agreement) upon liquidation of
its interest in the Borrower.

Section 9.18 USA Patriot Act Notice. Each Lender Party and Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2003)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender Party or the

 

74



--------------------------------------------------------------------------------

Administrative Agent, as applicable, to identify each Borrower in accordance
with the Act. Each Borrower shall, following a request by the Administrative
Agent or any Lender Party, provide all documentation and other information that
the Administrative Agent or such Lender Party reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 9.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and each Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Lenders are and have been acting solely as
principals and are not the financial advisors, agents or fiduciaries, for any
Borrower or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (c) the Administrative Agent and the Lenders have
not assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any Lender advised or is currently
advising any Borrower or any of their respective Affiliates on other matters)
and the Administrative Agent and the Lenders have no obligation to any Borrower
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (d) the Administrative Agent, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and the Administrative Agent and the Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Borrowers has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Borrowers hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or the Lenders with respect to any
breach or alleged breach of agency (other than against the Administrative Agent
acting in its administrative capacity) or fiduciary duty; provided, however that
it being understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 9.20 GP Buy-in. Notwithstanding any term or provision herein or in any
other Loan Document, the parties hereto agree that any GP Buy-in and any
transaction related thereto is expressly permitted under this Agreement and each
other Loan Document without any further action, waiver, consent or agreement by
the Administrative Agent, the Arrangers, any other agent or any Lender from time
to time party hereto. As used herein, “GP Buy-in” refers to any sale, lease,
transfer or disposition by Williams of its Equity Interests in the General
Partner to WPZ.

 

75



--------------------------------------------------------------------------------

Section 9.21 Amendment and Restatement. This Agreement represents an amendment
and restatement of the Existing Credit Agreement. Any indebtedness under the
Existing Credit Agreement continues, without duplication, under this Agreement,
and the execution of this Agreement does not indicate a payment, satisfaction,
novation or discharge thereof.

[Signature Pages to Follow]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC, General Partner By:  

/s/ Peter S. Burgess

Name:   Peter S. Burgess Title:   Treasurer NORTHWEST PIPELINE LLC By:  

/s/ Peter S. Burgess

Name:   Peter S. Burgess Title:   Treasurer

TRANSCONTINENTAL GAS PIPE LINE

COMPANY, LLC

By:  

/s/ Peter S. Burgess

Name:   Peter S. Burgess Title:   Treasurer

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., Individually and as Administrative Agent and as an Issuing Bank
By:  

/s/ Andrew Sidford

Name:   Andrew Sidford Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

Individually and as an Issuing Bank

By:  

/s/ Ann E. Sutton

Name:   Ann E. Sutton Title:   Director

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually and as an Issuing Bank

By:  

/s/ Muhammad Hasan

Name:   Muhammad Hasan Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually and as an Issuing
Bank By:  

/s/ Darrell Stanley

Name:   Darrell Stanley Title:   Managing Director By:  

/s/ Michael D. Willis

Name:   Michael D. Willis Title:   Managing Director

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

Individually and as an Issuing Bank

By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

Individually and as an Issuing Bank

By:  

/s/ Steve Ray

Name:   Steve Ray Title:   Director

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By:  

/s/ Joselin Fernades

Name:   Joselin Fernades Title:   Associate Director, Banking Products Services,
US By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director, Banking Products Services, US

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:  

/s/ Mark Cox

Name:   Mark Cox Title:   Managing Director

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Authorized Signatory

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:  

/s/ Philippe Sandmeier

Name:   Philippe Sandmeier Title:   Managing Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Kathleen J. Bowen

Name:   Kathleen J. Bowen Title:   Senior Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

DNB BANK ASA, GRAND CAYMAN BRANCH By:  

/s/ Cathleen Buckley

Name:   Cathleen Buckley Title:   Senior Vice President By:  

/s/ Anders Platou

Name:   Anders Platou Title:   Senior Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

Mizuho Bank, Ltd. Individually and as an Issuing Bank By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

TORONTO DOMINION SECURITIES (NEW YORK) LLC By:  

/s/ Masood Fikree

Name:   Masood Fikree Title:   Authorized Signatory

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Sherwin Brandford

Name:   Sherwin Brandford Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ John Prigge

Name:   John Prigge Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

JEFFERIES GROUP LLC By:  

/s/ John Stacconi

Name:   John Stacconi Title:   Global Treasurer

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

BOKF, N.A. By:  

/s/ Jessica Johnson

Name:   Jessica Johnson Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A. By:  

/s/ Frank Reyes

Name:   Frank Reyes Title:   Vice President

 

Signature Page to First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

Execution Version

SCHEDULE 2.01

Commitments/Letter of Credit Commitments

 

Lender

   Commitment      Letter of Credit
Commitment  

Citibank, N.A.

   $ 136,000,000       $ 200,000,000   

Barclays Bank PLC

   $ 136,000,000       $ 200,000,000   

JPMorgan Chase Bank, N.A.

   $ 136,000,000       $ 200,000,000   

The Bank of Nova Scotia

   $ 136,000,000       $ 200,000,000   

The Royal Bank of Scotland plc

   $ 136,000,000       $ 200,000,000   

Wells Fargo Bank, N.A.

   $ 136,000,000      

Bank of America, N.A.

   $ 126,000,000       $ 200,000,000   

Credit Agricole Corporate and Investment Bank

   $ 126,000,000       $ 100,000,000   

UBS Loan Finance LLC

   $ 126,000,000      

Credit Suisse AG

   $ 108,000,000      

Deutsche Bank AG New York Branch

   $ 108,000,000      

Goldman Sachs Bank USA

   $ 108,000,000      

Mizuho Bank, Ltd.

   $ 108,000,000      

Morgan Stanley Bank, N.A.

   $ 108,000,000      

Royal Bank of Canada

   $ 108,000,000      

The Bank of Tokyo-Mitsubishi UFJ

   $ 108,000,000      

Compass Bank

   $ 92,000,000      

DnB Bank ASA, Grand Cayman Branch

   $ 92,000,000      

Sumitomo Mitsui Banking Corp.

   $ 92,000,000      

U.S. Bank National Association

   $ 92,000,000      

Jefferies Group LLC

   $ 56,000,000      

TD Securities (USA) LLC

   $ 56,000,000      

BOKF, N.A. dba Bank of Oklahoma

   $ 50,000,000      

Raymond James Bank, N.A.

   $ 20,000,000      

TOTAL

   $ 2,500,000,000       $ 1,300,000,000   

 

Schedule 6.05 to the First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

None.

 

Schedule 2.06 to the First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 6.05

Restrictive Agreements

None.

 

Schedule 6.05 to the First Amended & Restated Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the First Amended & Restated Credit Agreement dated as of
July 31, 2013 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Williams Partners L.P., Northwest Pipeline, LLC,
Transcontinental Gas Pipe Line Company, LLC, the Lenders named therein and
Citibank, N.A., as Administrative Agent for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.

The Assignor named herein hereby sells and assigns, without recourse, to the
Assignee named herein, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(f) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.05(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):

 

Facility    Principal Amount Assigned     

Percentage Assigned of

Facility/Commitment (set forth, to at
least 8 decimals, as a percentage of the
Facility and the aggregate
Commitments of all Lenders
thereunder)

 

Commitment Assigned:

   $                                   % 

Loans:

                 



--------------------------------------------------------------------------------

Notwithstanding any term or provision herein or in any other agreement,
instrument or document between the parties to this Assignment and Acceptance
evidencing or governing the transfer of the Assigned Interest from the Assignor
to the Assignee (including any defined terms or section headings therein), the
parties to this Assignment and Assumption intend that the transaction providing
for transfer of the Assigned Interest from the Assignor to the Assignee be a
sale by the Assignor and a purchase by the Assignee of the Assigned Interest,
and not an assignment by the Assignor and an assumption by the Assignee of the
Assigned Interest.

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor By:       Name:   Title: [Name of Assignee], as
Assignee By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:

 

Williams Partners L.P.    

Citibank, N.A.,

as Administrative Agent

By:   Williams Partners GP LLC, General Partner       By:         By:      
Name:       Name:   Title:       Title:

Citibank, N.A.,

as Issuing Bank

   

Barclays Bank PLC,

as Issuing Bank

By:         By:       Name:       Name:   Title:       Title:

JPMorgan Chase Bank, N.A.,

as Issuing Bank

   

The Royal Bank of Scotland plc,

as Issuing Bank

By:         By:       Name:       Name:   Title:       Title:

The Bank of Nova Scotia

as Issuing Bank

   

Bank of America, N.A.,

as Issuing Bank

By:         By:       Name:       Name:   Title:       Title:

Credit Agricole Corporate and Investment Bank,

as Issuing Bank

    By:             Name:         Title:      

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Dated                     

Citibank, N.A.,

    as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

This Borrowing Request is delivered to you by [Williams Partners L.P.][Northwest
Pipeline LLC] [Transcontinental Gas Pipe Line Company, LLC] (the “Borrower”)
under Section 2.03 of the First Amended & Restated Credit Agreement dated as of
July 31, 2013 (as restated, amended, modified, supplemented and in effect, the
“Credit Agreement”), by and among the Borrower, [Williams Partners L.P.],
[Northwest Pipeline LLC], [Transcontinental Gas Pipe Line Company, LLC], the
Lenders party thereto, and Citibank, N.A., as Administrative Agent.

1. The Borrower hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $             (the “Loan” or the “Loans”).1

2. The Borrower hereby requests that the Loan or Loans be made on the following
Business Day:2

3. The Borrower hereby requests that the Loan or Loans be of the Type and have
the Interest Period set forth below:

 

Type of Loan

   Principal
Component of
Loan    Interest Period
(if applicable)    Maturity Date
for
Interest Period
(if applicable)                                             

4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account:                    .

5. After giving effect to any requested Loan, the sum of the Credit Exposures
outstanding as of the date hereof (including the requested Loans) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.

 

1  Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.

2  Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

6. All of the conditions applicable to the Loans requested herein as set forth
in the Credit Agreement will be satisfied on the date of such Loans.

7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
             day of                      ,             .

 

[WILLIAMS PARTNERS L.P.

By: Williams Partners GP LLC

       its General Partner]

[NORTHWEST PIPELINE LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC]

By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Dated                     

Citibank, N.A.,

    as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Interest Election Request”) is
delivered to you under Section 2.08 of the First Amended & Restated Credit
Agreement dated as of July 31, 2013 (as restated, amended, modified,
supplemented and in effect from time to time, the “Credit Agreement”), by and
among Williams Partners L.P., Northwest Pipeline LLC and Transcontinental Gas
Pipe Line Company, LLC (each a “Borrower”), the Lenders party thereto (the
“Lenders”), and Citibank, N.A., as Administrative Agent (the “Administrative
Agent”).

1. This Interest Election Request is submitted for the purpose of:

(a) [Converting] [Continuing] a              Loan [into] [as] a             
Loan.1

(b) The aggregate outstanding principal balance of such Loan is $            .

(c) The last day of the current Interest Period for such Loan is             .2

(d) The principal amount of such Loan to be [converted] [continued] is
$            .3

(e) The requested effective date of the [conversion] [continuation] of such Loan
is             .4

(f) The requested Interest Period applicable to the [converted] [continued] Loan
is                     .5

2. With respect to a Borrowing to be converted to or continued as a Eurodollar
Borrowing, no Event of Default with respect to the Borrower making this Interest
Election Request exists, and none will exist upon the conversion or continuation
of the Borrowing requested herein.

3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this day of ,             .

 

1  Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.

2  Insert applicable date for any Eurodollar Loan being converted or continued.

3  Complete with an amount in compliance with Section 2.08 of the Credit
agreement.

4  Complete with a Business Day in compliance with Section 2.08 of the Credit
Agreement.

5  Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

 

1



--------------------------------------------------------------------------------

[WILLIAMS PARTNERS L.P. By:  

Williams Partners GP LLC

            its General Partner] [NORTHWEST PIPELINE LLC] [TRANSCONTINENTAL GAS
PIPE LINE COMPANY, LLC]

By:      

Name:

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the                      of
[Williams Partners GP, the general partner of Williams Partners L.P.][Northwest
Pipeline LLC] [Transcontinental Gas Pipe Line Company, LLC] (the “Borrower”),
and that as such he is authorized to execute this certificate on behalf of the
Borrower. With reference to the First Amended & Restated Credit Agreement dated
as of July 31, 2013 (as restated, amended, modified, supplemented and in effect
from time to time, the “Agreement”), among the Borrower, [Williams Partners
L.P.], [Northwest Pipeline LLC], [Transcontinental Gas Pipe Line Company, LLC],
Citibank, N.A., as Administrative Agent (the “Agent”), for the lenders (the
“Lenders”), which are or become a party thereto, and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);

(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07[(a)]1[(b)]2 of the Agreement as
of the end of the [fiscal quarter][fiscal year] ending             .

EXECUTED AND DELIVERED this         day of                      , 20    .

 

[WILLIAMS PARTNERS L.P.

By: Williams Partners GP LLC

       its General Partner]

[NORTHWEST PIPELINE LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC]

By:       Name:   Title:

 

 

1  Use for Compliance Certificate of WPZ

2  Use for Compliance Certificate of Borrowers other than WPZ

 

-1-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF [AMENDED AND RESTATED] NOTE

 

$                     

                    ,  20    

[WILLIAMS PARTNERS L.P., a Delaware limited partnership][NORTHWEST PIPELINE LLC,
a Delaware limited liability company] [TRANSCONTINENTAL GAS PIPE LINE COMPANY,
LLC, a Delaware limited liability company] (the “Borrower”), for value received,
promises and agrees to pay to                      (the “Lender”), or order, at
the payment office of CITIBANK, N.A., as Administrative Agent, at 2 Penns Way,
Suite 200, New Castle, Delaware 19720, the principal sum of                     
AND NO/100 DOLLARS ($            ), or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans owed to the Lender under the
Credit Agreement, as hereafter defined, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount as provided in the Credit Agreement for such Loans, at such
office, in like money and funds, for the period commencing on the date of each
such Loan until such Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement.

This [Amended and Restated] Note (the “Note”) evidences the Loans owed to the
Lender under that certain First Amended & Restated Credit Agreement dated as of
July 31, 2013, by and among Williams Partners L.P., Northwest Pipeline LLC,
Transcontinental Gas Pipe Line Company, LLC, Citibank, N.A., individually, as
Administrative Agent (the “Administrative Agent”) and Issuing Bank, and the
other financial institutions parties thereto (including the Lender) (such First
Amended & Restated Credit Agreement, together with all amendments or supplements
thereto, being the “Credit Agreement”), and shall be governed by the Credit
Agreement. Capitalized terms used in this note and not defined in this note, but
which are defined in the Credit Agreement, have the respective meanings herein
as are assigned to them in the Credit Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this Note, the Type of each Loan owed to the
Lender, the amount and date of each payment or prepayment of principal of each
such Loan received by the Lender and the Interest Periods and interest rates
applicable to each Loan, provided that any failure by the Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this Note in respect of such Loans.

This Note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this Note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

 

-1-



--------------------------------------------------------------------------------

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayment of Loans upon the terms
and conditions specified therein. Reference is made to the Credit Agreement for
all other pertinent purposes.

This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.

[It is hereby understood and agreed that Williams Partners GP LLC, the general
partner of the Borrower, shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder.
Notwithstanding the foregoing, nothing in this Note shall be construed to modify
or supersede any obligation of Williams Partners GP LLC, as general partner of
the Borrower, to restore any negative balance in its capital account (maintained
by the Borrower pursuant to the Partnership Agreement) upon liquidation of its
interest in the Borrower.]

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

This Note and the other Loan Documents represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties.

[This Note amends and restates that certain Note dated as of [            ] made
by the Borrower in favor of Payee in the original principal amount of
$[            ] (the “Existing Note”) and constitutes a replacement and
substitute for the Existing Note. The indebtedness evidenced by the Existing
Note is, without duplication, a continuing indebtedness and nothing herein shall
be deemed to constitute a payment, settlement or novation of the Existing Note.]

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

[WILLIAMS PARTNERS L.P. By:  

Williams Partners GP LLC

its General Partner]

[NORTHWEST PIPELINE LLC] [TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC]

 

By:       Name:   Title:

[Signature Page to Note]



--------------------------------------------------------------------------------

TO

[AMENDED AND RESTATED] NOTE

This [Amended and Restated] Note evidences the Loans owed to the Lender under
the Credit Agreement, in the principal amount set forth below and the applicable
Interest Periods and rates for each such Loan, subject to the payments of
principal set forth below:

SCHEDULE

OF

LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date  

Interest

Period

  Rate  

Principal

Amount
of

Loan

 

Amount
of

Principal

Paid or

Prepaid

  Interest
Paid  

Balance

of

Loans

 

Notation

Made

by

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain First Amended & Restated Credit Agreement
dated as of July 31, 2013 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Williams Partners
L.P., Northwest Pipeline LLC, and Transcontinental Gas Pipe Line Company, LLC
(each a “Borrower”), Citibank, N.A., and the other financial institutions named
herein or in Assignment and Assumption Agreements, in their capacities as
Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Agent and the Borrowers with a certificate of
its status as not a United States person (as defined in section 7701(a)(30) of
the Code) on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                            , 20[    ]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain First Amended & Restated Credit Agreement
dated as of July 31, 2013 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Williams Partners
L.P., Northwest Pipeline LLC and Transcontinental Gas Pipe Line Company, LLC
(each a “Borrower”), Citibank, N.A. and the other financial institutions named
herein or in Assignment and Assumption Agreements, in their capacities as
Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Loan
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
status as not a United States person (as defined in section 7701(a)(30) of the
Code) on IRS Form W-8BEN. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                            , 20[    ]

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain First Amended & Restated Credit Agreement
dated as of July 31, 2013 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Williams Partners
L.P., Northwest Pipeline LLC and Transcontinental Gas Pipe Line Company, LLC
(each a “Borrower”), Citibank, N.A. and the other financial institutions named
herein or in Assignment and Assumption Agreements, in their capacities as
Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Loan
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                            , 20[    ]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain First Amended & Restated Credit Agreement
dated as of July 31, 2013 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Williams Partners
L.P., Northwest Pipeline LLC and Transcontinental Gas Pipe Line Company, LLC
(each a “Borrower”), Citibank, N.A. and the other financial institutions named
herein or in Assignment and Assumption Agreements, in their capacities as
Lenders, and Citibank, N.A., in its capacity as Agent. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Loan
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Agent, and (2) the undersigned shall have at all
times furnished the Borrowers and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                            , 20[    ]

 

-4-